Exhibit 10.136

Execution Version

***CONFIDENTIAL TREATMENT REQUESTED.

CONFIDENTIAL PORTION HAS BEEN FILED SEPARATELY WITH THE

SECURITIES EXCHANGE COMMISSION.

SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (as further
amended, restated, or otherwise modified from time to time, this “Agreement”)
dated the Effective Date, between SILICON VALLEY BANK (“SVB”), GENERAL ELECTRIC
CAPITAL CORPORATION (“GECC”) (each of SVB and GECC, a “Lender”, and together
“Lenders”), SVB in its capacity as Administrative Agent for the Lenders (as
such, the “Agent”), GECC in its capacity as Documentation Agent for the Lenders
(as such, the “Documentation Agent”), EQUINIX, INC., a Delaware corporation,
whose address is 301 Velocity Way, 5th Floor, Foster City, California 94404
(“Equinix”), EQUINIX OPERATING CO., INC., a Delaware corporation (“OpCo”), and
the other Loan Parties that may from time to time hereafter become signatories
hereto (each of Equinix, OpCo and such Loan Parties being a “Borrower”, and
collectively, “Borrowers”), provides the terms on which Lenders will lend to
Borrower, and Borrower will repay Lenders. This Agreement amends and restates in
its entirety that Loan and Security Agreement having an Effective Date of
September 16, 2005, between SVB and Borrower (the “Original Loan Agreement”).

1. ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. The term
“financial statements” includes the notes and schedules. The terms “including”
and “includes” always mean “including (or includes) without limitation,” in this
or any Loan Document. Capitalized terms in this Agreement shall have the
meanings as set forth in Section 13. All other terms contained in this
Agreement, unless otherwise indicated, shall have the meanings provided by the
Code, to the extent such terms are defined therein.

2. LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay.

Borrowers hereby unconditionally, jointly and severally, promise to pay Lenders
the unpaid principal amount of all Credit Extensions hereunder with all
interest, fees, and finance charges due thereon as and when due in accordance
with this Agreement.

 

1



--------------------------------------------------------------------------------

2.1.1 Revolving Advances.

(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make Advances, in accordance with its Commitment Percentage, to Borrowers from
time to time until the Revolving Maturity Date not exceeding in the aggregate
outstanding at any time, the Committed Revolving Line minus the Sublimit
Utilization Amount. Until the Revolving Maturity Date and subject to the terms
hereof and the applicable terms and conditions precedent in Sections 3.1 and
3.2, Borrowers may borrow, repay, and reborrow under this Section 2.1.1. The
proceeds of the Advances shall be used solely for working capital and general
corporate purposes.

(b) Interest on each Advance shall be paid pursuant to the terms of
Section 2.4(b). The outstanding principal amount of and all accrued but unpaid
interest on the Advances shall be due and payable on the Revolving Maturity
Date.

(c) To obtain an Advance, Borrowers must follow the procedures set forth in
Section 3.3.

2.1.2 Letters of Credit Sublimit.

SVB, as issuing bank, will issue letters of credit (“Letters of Credit”) for a
Borrower’s account not exceeding the Committed Revolving Line minus the sum of
the outstanding principal balance of the Advances. Each Letter of Credit will
have an expiry date of no later than 180 days after the Revolving Maturity Date.
Borrowers’ reimbursement obligation with respect to any Letter of Credit with an
expiry date later than the Revolving Maturity Date will be secured by cash on
terms reasonably acceptable to SVB on or before the Revolving Maturity Date if
the term of this Agreement is not extended. Each Borrower agrees to execute any
further documentation in connection with the Letters of Credit as SVB may
reasonably request. Borrowers shall pay to Agent for the account of each Lender
in accordance with its Applicable Percentage a Letter of Credit fee (the “Letter
of Credit Fee”) for each Letter of Credit equal to 0.75% per annum times the
daily amount available to be drawn under such Letter of Credit, due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit expiration date and thereafter on
demand. Not later than 12:00 noon (Pacific time) on the date of any payment by
SVB under a Letter of Credit (the “Honor Date”), Borrowers shall reimburse SVB
through Agent in an amount equal to the amount of the drawing. If Borrowers fail
to so reimburse SVB by such time, Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing and the amount of such
Lender’s Commitment Percentage thereof. In such event, Borrowers shall be deemed
to have requested a Prime Rate Advance to be disbursed to SVB on the Honor Date
in an amount equal to the unreimbursed drawing and such Advance shall be deemed
made on such date.

 

2



--------------------------------------------------------------------------------

2.1.3 Intentionally Omitted.

2.1.4 Intentionally Omitted.

2.2 Suspension and Termination of Commitment to Lend; Termination of this
Agreement.

Lenders shall have no obligation to make Credit Extensions (a) upon the
occurrence and during the continuance of an Event of Default or if there exists
any event, condition, or act which with notice or lapse of time, or both, would
constitute an Event of Default or (b) upon the occurrence of any Change in
Control of any Borrower. Lenders’ obligation to make Credit Extensions shall
terminate on the Revolving Maturity Date. Borrowers may, upon five (5) Business
Days’ prior written notice to Agent and Lenders, irrevocably terminate this
Agreement provided that all Obligations have been paid in full and no Letters of
Credit remain outstanding (other than Letters of Credit that have been secured
by cash on terms acceptable to SVB) as of the effective date of such
termination.

2.3 Overadvances.

If, at any time Borrowers’ aggregate obligations under Sections 2.1.1 and 2.1.2
exceed the Committed Revolving Line, Borrowers must, after written notice from
Agent, immediately pay Agent the excess.

2.4 Interest Rates.

(a) Borrowers shall pay interest on the Advances at the following rates: (i) the
Prime Rate, or (ii) at the election of Borrowers, Adjusted LIBOR, in each case
plus the Applicable Margin per annum. Any increase or decrease in the Applicable
Margins resulting from a change in the Senior Leverage Ratio, as evidenced by
the most recently-delivered Compliance Certificate, shall be effective as of the
day such Compliance Certificate is delivered; provided, however, that if
Borrowers fail to deliver a Compliance Certificate when due in accordance with
Section 6.2(b), then the Applicable Margins shall be 2.85% for LIBOR Advances
and 1.25% for Prime Rate Advances effective retroactively to the first day of
the fiscal quarter in which such Compliance Certificate is required to be
delivered and until such time that Borrowers shall deliver a Compliance
Certificate evidencing that the Senior Leverage Ratio at the end of the
immediately preceding fiscal quarter was less than or equal to 2.5x (in which
case the Applicable Margins shall automatically adjust to the percentages
corresponding to such Senior Leverage Ratio). The Applicable Margins in effect
from the Effective Date until Borrowers deliver the next Compliance Certificate
required by the Original Loan Agreement or this Agreement thereafter shall be
2.50% for LIBOR Advances and 0.50% for Prime Rate Advances, whereupon any
increase or decrease in the Applicable Margins shall be computed in accordance
with the immediately preceding sentence. In the event the Senior Leverage Ratio
reported in any Compliance Certificate is later determined to have been
inaccurate, the Applicable Margin shall be adjusted retroactively to the date of
delivery of such inaccurate Compliance Certificate to the percentage
corresponding to the correct Senior Leverage Ratio for that date, and such
adjusted Applicable Margin shall be applicable for the same period as that
determined based on the original inaccurate Senior Leverage Ratio.

 

3



--------------------------------------------------------------------------------

The Applicable Margins are as follows:

 

If Borrower’s Senior Leverage

Ratio is:

   LIBOR
Applicable
Margin     Prime Rate Applicable
Margin  

less than or equal to 1.0x

   1.75 %   0.00 %

more than 1.0x but less than or equal to 2.0x

   2.50 %   0.50 %

more than 2.0x but less than or equal to 2.5x

   2.75 %   1.00 %

greater than 2.5x

   2.85 %   1.25 %

(b) Pursuant to the terms of Section 3.7, interest on each Advance shall be paid
in arrears on each Interest Payment Date. Interest shall also be paid on the
date of any prepayment of any Advance pursuant to this Agreement for the portion
of any Advance so prepaid and upon payment (including prepayment) in full
thereof.

(c) After an Event of Default occurs and so long as such Event of Default
continues, including after an acceleration of the Obligations pursuant to
Section 9.1(a) (whether before or after entry of judgment to the extent
permitted by law), Obligations shall accrue interest at two percent
(2.00%) above the rate effective immediately before the Event of Default;
provided, however, that on and after the expiration of any Interest Period
applicable to any LIBOR Advance outstanding on the date of occurrence of such
Event of Default or acceleration, the Effective Amount of such LIBOR Advance
shall, during the continuance of such Event of Default or after acceleration,
bear interest at a rate per annum equal to the Prime Rate plus two percent
(2.00%). Payment or acceptance of the increased interest provided in this
Section 2.4(c) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Agent and Lenders.

2.5 Intentionally Omitted.

2.6 General Provisions.

Lenders may debit any of Borrowers’ deposit accounts maintained with Lenders for
principal and interest payments due and owing or any amounts Borrowers owe
Lenders pursuant to the Loan Documents which are then due and owing, including
the Designated Deposit Account. These debits are not a set-off. Payments
received after 12:00 noon (Pacific time) are considered received at the opening
of business on the next Business Day. When a payment is due on a day that is not
a Business Day, the payment is due the next Business Day and additional fees or
interest accrue.

 

4



--------------------------------------------------------------------------------

2.7 Fees.

Borrowers shall pay:

(a) to Agent, for the benefit of Agent and Lenders, all reasonable documented
Bank Expenses incurred through and after the Effective Date, when due; and

(b) to Agent, for payment to Lenders on a pro rata basis in accordance with
their Advances, as additional compensation for the Revolving Loan Commitment, in
arrears, on the first Business Day of each quarter prior to the Revolving
Maturity Date and on the Revolving Maturity Date, a per annum facility fee in an
amount equal to the applicable Facility Fee Percentage multiplied by the
Revolving Loan Commitment;

(c) to Agent, for payment to Lenders, the Letter of Credit Fees as set forth in
Section 2.1.2 hereof;

(d) to GECC, for its own account, an arrangement fee in the amount of $75,000;
and

(e) to SVB, for its own account, such additional fees as set forth in the letter
agreement dated as of September 16, 2005 between Borrower and SVB setting forth
certain fees payable in connection with this Agreement (the “Fee Letter” ).

2.8 Mandatory Prepayment Event.

Concurrently with the occurrence of any Change in Control of Borrower, Borrowers
shall prepay in full, without penalty or premium, all outstanding Obligations
and shall post cash collateral, upon terms reasonably acceptable to SVB, in the
face amount of any undrawn Letters of Credit.

3. CONDITIONS OF CREDIT EXTENSIONS

3.1 Conditions Precedent to Initial Credit Extension.

Each Lender’s obligation to make the initial Credit Extension is subject to the
condition precedent that the following have been satisfied, all in form and
substance reasonably satisfactory to Agent and Lenders:

(a) the parties shall have executed and delivered the Loan Documents;

(b) To the extent not previously delivered to SVB in connection with the
Original Loan Agreement, Borrowers shall have delivered executed one or more
Control Agreement(s), in form and substance satisfactory to Agent, by and among
Borrower, Agent, and such banks or financial institutions as is necessary for
Agent to perfect its security interest in the Domestic Collateral Accounts;

(c) each Borrower shall have delivered its Operating Documents and a good
standing certificate from the Secretary of State of its jurisdiction of
formation;

 

5



--------------------------------------------------------------------------------

(d) each Borrower shall have delivered a copy of the resolutions of its Board of
Directors certified to be a true and correct copy by its secretary or other
authorized officer, together with incumbency information and specimen
signatures;

(e) the Leasehold Deeds of Trust for which landlord consents are either not
required to permit Borrower to encumber the underlying leasehold interest or for
which such landlord consents have been obtained on the Effective Date, shall
have been duly executed and delivered by Borrower;

(f) Agent shall have received the certificates of insurance described in
Section 6.5 hereof;

(g) Agent and Lenders shall have received an opinion of counsel to Borrowers in
form and substance satisfactory to counsel to Agent and Lenders;

(h) Borrowers shall have paid all documented and invoiced costs and fees,
including Bank Expenses, then due; and

(i) Borrowers shall have delivered to Agent, in addition to the documents
required in Sections 3.2 and 3.3, all documents, certificates, and other
assurances that Agent or its counsel may reasonably request.

3.2 Conditions Precedent to all Credit Extensions.

Each Lender’s obligation to make each Credit Extension, including the initial
Credit Extension, is subject to the following:

(a) timely receipt of a Notice of Borrowing in the form attached as Exhibit A;
and

(b) the representations and warranties in Section 5 shall be true, accurate and
complete on the date of the Notice of Borrowing and on the Funding Date, and no
Event of Default shall have occurred and be continuing, or result from, an
Advance and/or Credit Extension; provided, however, that those representations
and warranties expressly referring to a date other than the Funding Date are
true, accurate and complete as of such date; and provided, further, that the
representations and warranties set forth in Section 5 shall be deemed to be made
with respect to the financial statements most recently delivered to Agent
pursuant to Section 6.2. Borrowers’ receipt of an Advance is each Borrower’s
representation and warranty on that date that the representations and warranties
in Section 5 remain true, accurate and complete, subject to the provisos set
forth in the preceding sentence.

3.3 Procedure for the Borrowing of Advances.

(a) Subject to the prior satisfaction of all other applicable conditions to the
making of an Advance set forth in this Agreement, including Section 3.1 and
Section 3.2 for Advances made on the Effective Date and Section 3.2 for all
Advances, each Advance shall be made upon Borrowers’ irrevocable written notice
delivered to Agent in the form of a Notice of Borrowing, each executed by a
Responsible Officer of Borrowers or his or her designee or

 

6



--------------------------------------------------------------------------------

without instructions if the Advances are necessary to meet Obligations which
have become due. Agent may rely on any telephone notice given by a person whom
Agent believes is a Responsible Officer or designee. Borrowers will, jointly and
severally, indemnify Agent and Lenders for any loss Agent or any Lender suffers
due to such reliance (other than losses resulting from Agent’s gross negligence
or willful misconduct). Such Notice of Borrowing must be received by Agent prior
to 12:00 noon (Pacific time), (i) at least three (3) Business Days prior to the
requested Funding Date, in the case of LIBOR Advances, and (ii) at least one
(1) Business Day prior to the requested Funding Date, in the case of Prime Rate
Advances, specifying:

(i) the amount of the Advance, which, if a LIBOR Advance is requested, shall be
in an aggregate minimum principal amount of $1,000,000 or in any integral
multiple of $100,000 in excess thereof;

(ii) the requested Funding Date, which shall be a Business Day;

(iii) whether the Advance is to be comprised of LIBOR Advances or Prime Rate
Advances; and

(iv) the duration of the Interest Period applicable to any such LIBOR Advances
included in such notice; provided that if the Notice of Borrowing shall fail to
specify the duration of the Interest Period for any Advance comprised of LIBOR
Advances, such Interest Period shall be one (1) month.

(b) The proceeds of all such Advances will then be made available to Borrowers
on the Funding Date by Agent by transfer to the Designated Deposit Account.

3.4 Conversion and Continuation Elections.

(a) So long as (1) no Event of Default or event which with notice, passage of
time, or both would constitute an Event of Default exists; (2) no party hereto
shall have sent any notice of termination of this Agreement; and (3) Borrowers
shall have complied with such customary procedures as Agent has established from
time to time for Borrowers’ requests for LIBOR Advances, Borrowers may, upon
irrevocable written notice to Agent:

(i) elect to convert on any Business Day, Prime Rate Advances in an amount equal
to $1,000,000 or any integral multiple of $100,000 in excess thereof into LIBOR
Advances;

(ii) elect to continue on any Interest Payment Date any LIBOR Advances maturing
on such Interest Payment Date (or any part thereof in an amount equal to
$1,000,000 or any integral multiple of $100,000 in excess thereof); provided,
that if the aggregate amount of LIBOR Advances shall have been reduced, by
payment, prepayment, or conversion of part thereof, to be less than $1,000,000,
such LIBOR Advances shall automatically convert into Prime Rate Advances; or

(iii) elect to convert on any Interest Payment Date any LIBOR Advances maturing
on such Interest Payment Date (or any part thereof in an amount equal to
$1,000,000 or any integral multiple of $100,000 in excess thereof) into Prime
Rate Advances.

 

7



--------------------------------------------------------------------------------

(b) Borrowers shall deliver a Notice of Conversion/Continuation substantially in
the form attached hereto as Exhibit B to be received by Agent prior to 11:00
a.m. (Pacific time) at least (i) three (3) Business Days in advance of the
Conversion Date or Continuation Date, if any Advances are to be converted into
or continued as LIBOR Advances; and (ii) one (1) Business Day in advance of the
Conversion Date, if any Advances are to be converted into Prime Rate Advances,
in each case specifying:

(i) the proposed Conversion Date or Continuation Date;

(ii) the aggregate amount of the Advances to be converted or continued which, if
any Advances are to be converted into or continued as LIBOR Advances, shall be
in an aggregate minimum principal amount of $1,000,000 or in any integral
multiple of $100,000 in excess thereof;

(iii) whether a conversion or a continuation is proposed; and

(iv) the duration of the requested Interest Period.

(c) If upon the expiration of any Interest Period applicable to any LIBOR
Advances, Borrowers shall have timely failed to select a new Interest Period to
be applicable to such LIBOR Advances, Borrowers shall be deemed to have elected
to convert such LIBOR Advances into Prime Rate Advances.

(d) Any LIBOR Advances shall, at Agent’s option, convert into Prime Rate
Advances in the event that (i) an Event of Default, or event which with notice,
the passage of time, or both would constitute an Event of Default, shall exist,
(ii) this Agreement shall terminate, or (iii) the aggregate principal amount of
the Prime Rate Advances which have been previously converted to LIBOR Advances,
or the aggregate principal amount of existing LIBOR Advances continued, as the
case may be, at the beginning of an Interest Period shall at any time during
such Interest Period exceed the Committed Revolving Line. Borrowers agree to pay
Agent, upon demand by Agent (or Agent may, at its option, charge the Designated
Deposit Account or any other account Borrowers maintain with any Lender) any
amounts required to compensate Lenders for any loss (including loss of
anticipated profits), cost, or expense incurred by Lenders, as a result of the
conversion of LIBOR Advances to Prime Rate Advances pursuant to any of the
foregoing. Concurrently with any demand for compensation under this
Section 3.4(d), each affected Lender will furnish Borrower with a statement
setting forth the basis and amount of such request by such Lender for such
compensation. Determinations by Lenders for purposes of this Section 3.4(d) of
the amounts required to compensate Lenders in respect of any loss, costs or
expense incurred by Lenders as a result of the conversion of LIBOR Advances to
Prime Rate Advances pursuant to the circumstances set forth in Sections
3.4(d)(i)-(iii) shall be conclusive absent manifest error.

(e) Notwithstanding anything to the contrary contained herein, no Lender shall
be required to purchase United States Dollar deposits in the London interbank
market or other applicable LIBOR market to fund any LIBOR Advances, but the
provisions hereof shall be deemed to apply as if such Lender had purchased such
deposits to fund the LIBOR Advances.

 

8



--------------------------------------------------------------------------------

3.5 Special Provisions Governing LIBOR Advances.

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Advances as to the
matters covered:

(a) Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Agent shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Advances for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrowers.

(b) Inability to Determine Applicable Interest Rate. In the event that Agent
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to any LIBOR Advance, that by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to such Advance on the basis provided for in the
definition of LIBOR, Agent shall on such date give notice (by telefacsimile or
by telephone confirmed in writing) to Borrowers of such determination, whereupon
(i) no Advances may be made as, or converted to, LIBOR Advances until such time
as Agent notifies Borrowers that the circumstances giving rise to such notice no
longer exist, and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrowers with respect to Advances in respect
of which such determination was made shall be deemed to be rescinded by
Borrowers and, with respect to a Notice of Conversion/Continuation, be deemed a
request to convert or continue Advances referred to therein as Prime Rate
Advances.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrowers
shall compensate Lenders, upon written request by Lenders (which request shall
set forth the manner and method of computing such compensation), for all
reasonable losses, expenses and liabilities, if any (including any interest paid
by Lenders to lenders of funds borrowed by it to make or carry its LIBOR
Advances and any loss, expense or liability incurred by Lenders in connection
with the liquidation or re-employment of such funds) such that Lenders may
incur: (i) if for any reason (other than a default by Lenders or due to any
failure of Lenders to fund LIBOR Advances due to illegality under Section 3.6(e)
or impracticability under Section 3.6(d)) a borrowing or a conversion to or
continuation of any LIBOR Advance does not occur on a date specified in a Notice
of Borrowing or a Notice of Conversion/Continuation, as the case may be, or
(ii) if any principal payment or any conversion of any of its LIBOR Advances
occurs on a date prior to the last day of an Interest Period applicable to that
Advance.

Concurrently with any demand for compensation under this Section 3.5(c), the
affected Lender will furnish Borrower with a statement setting forth the basis
and amount of such request by such Lender for such compensation. Determinations
by Lenders for purposes of this Section 3.5(c) of the amounts required to
compensate Lenders in respect of any loss, expense or liability incurred by
Lenders as a result of the circumstances set forth in Sections
3.5(c)(i)-(ii) shall be conclusive absent manifest error.

 

9



--------------------------------------------------------------------------------

(d) Assumptions Concerning Funding of LIBOR Advances. Calculation of all amounts
payable to Lenders under this Section 3.5 and under Section 3.3 shall be made as
though Lenders had actually funded each of its relevant LIBOR Advances through
the purchase of a Eurodollar deposit bearing interest at the rate obtained
pursuant to the definition of LIBOR Rate in an amount equal to the amount of
such LIBOR Advance and having a maturity comparable to the relevant Interest
Period; provided, however, that a Lender may fund each of its LIBOR Advances in
any manner it sees fit and the foregoing assumptions shall be utilized only for
the purposes of calculating amounts payable under this Section 3.5 and under
Section 3.3.

(e) LIBOR Advances After Event of Default. After the occurrence of and during
the continuation of an Event of Default, (i) Borrowers may not elect to have an
Advance be made or continued as, or converted to, a LIBOR Advance after the
expiration of any Interest Period then in effect for such Advance, and
(ii) subject to the provisions of Section 3.5(c), any Notice of
Conversion/Continuation given by Borrowers with respect to a requested
conversion/continuation that has not yet occurred shall be deemed to be
rescinded by Borrowers and be deemed a request to convert or continue Advances
referred to therein as Prime Rate Advances.

3.6 Additional Requirements/Provisions Regarding LIBOR Advances.

(a) If for any reason (including voluntary or mandatory prepayment or
acceleration), Agent receives all or part of the principal amount of a LIBOR
Advance prior to the last day of the Interest Period for such Advance, Borrowers
shall immediately notify Agent and, within fifteen (15) days after written
demand by Agent, pay Agent for the benefit of Lenders the amount (if any) by
which (i) the additional interest which would have been payable on the amount so
received had it not been received until the last day of such Interest Period
exceeds (ii) the interest which would have been recoverable by Lenders by
placing the amount so received on deposit in the certificate of deposit markets,
the offshore currency markets, or United States Treasury investment products, as
the case may be, for a period starting on the date on which it was so received
and ending on the last day of such Interest Period at the interest rate
determined by each Lender in its reasonable discretion. Each Lender’s
determination as to such amount shall be conclusive absent manifest error.

(b) Borrowers shall pay Lenders, within fifteen (15) days after written demand
by Agent, from time to time such amounts as each Lender may determine to be
necessary to compensate it for any costs incurred by Lenders that any such
Lender determines are attributable to its making or maintaining of any amount
receivable by Lenders hereunder in respect of any Advances relating thereto
(such increases in costs and reductions in amounts receivable being herein
called “Additional Costs”), in each case resulting from any Regulatory Change
which:

(i) changes the basis of taxation of any amounts payable to Lenders under this
Agreement in respect of any Advances (other than changes which affect taxes
measured by or imposed on the overall net income or capital of Lenders by the
jurisdiction in which each Lender has its principal office);

 

10



--------------------------------------------------------------------------------

(ii) imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Lenders (including any Advances or any deposits referred
to in the definition of LIBOR); or

(iii) imposes any direct costs on Lenders in respect of any Advances.

Lenders will notify Borrower of any event occurring after the Effective Date
which will entitle Lenders to compensation pursuant to this Section 3.6(b) as
promptly as practicable after it obtains knowledge thereof and determines to
request such compensation. Concurrently with any demand for compensation under
this Section 3.6(b), each affected Lender will furnish Borrowers with a
statement setting forth the basis and amount of such request by such Lender for
such compensation. Determinations and allocations by a Lender for purposes of
this Section 3.6(b) of the effect of any Regulatory Change on its costs of
maintaining its obligations to make Advances, of making or maintaining Advances,
or on amounts receivable by it in respect of Advances, and of the additional
amounts required to compensate such Lender in respect of any Additional Costs,
shall be conclusive absent manifest error.

(c) If any Lender shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by such Lender (or its
applicable lending office) with any respect or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Lender or any person or entity controlling Lender (a
“Parent”) as a consequence of its obligations hereunder to a level below that
which Lender (or its Parent) could have achieved but for such adoption, change,
or compliance (taking into consideration policies with respect to capital
adequacy) by an amount deemed by Lender to be material, then from time to time,
within fifteen (15) days after written demand by Lender, Borrowers shall pay to
such Lender such additional amount or amounts as will compensate such Lender for
such reduction. Concurrently with any demand for compensation under this
Section 3.6(c), each affected Lender will furnish Borrowers with a statement
setting forth the basis and amount of such request by such Lender for such
compensation, which statement shall be conclusive absent manifest error.

(d) If, at any time, (i) the amount of LIBOR Advances for periods equal to the
corresponding Interest Periods is not available to any Lender in the offshore
currency interbank markets, or (ii) LIBOR does not accurately reflect the cost
to any Lender of lending the LIBOR Advances, then such Lender shall promptly
give notice thereof to Borrower. Upon the giving of such notice, such Lender’s
obligation to make the LIBOR Advances shall terminate.

(e) If it shall become unlawful for any Lender to continue to fund or maintain
any LIBOR Advances, or to perform its obligations hereunder, upon demand by a
Lender, Borrowers shall prepay the Advances in full with accrued interest
thereon and all other amounts payable by Borrowers hereunder (including, without
limitation, any amount payable in

 

11



--------------------------------------------------------------------------------

connection with such prepayment pursuant to Section 3.6(a)). Notwithstanding the
foregoing, to the extent a determination by a Lender as described above relates
to a LIBOR Advance then being requested by Borrowers pursuant to a Notice of
Borrowing or a Notice of Conversion/Continuation, Borrowers shall have the
option, subject to the provisions of Section 3.5(c), to (i) rescind such Notice
of Borrowing or Notice of Conversion/Continuation by giving notice (by
telefacsimile or by telephone confirmed in writing) to Agent of such rescission
on the date on which any Lender gives notice of its determination as described
above, or (ii) modify such Notice of Borrowing or Notice of
Conversion/Continuation to obtain a Prime Rate Advance or to have outstanding
Advances converted into or continued as Prime Rate Advances by giving notice (by
telefacsimile or by telephone confirmed in writing) to Agent of such
modification on the date on which such Lender gives notice of its determination
as described above.

(f) Failure or delay on the part of any Lender to demand compensation pursuant
to the provisions of Sections 3.6(b) or 3.6(c) shall not constitute a waiver of
such Lender’s right to demand such compensation, provided that Borrowers shall
not be required to compensate such Lender pursuant to the provisions of Sections
3.6(b) or 3.6(c) for any costs incurred or reductions suffered more than 90 days
prior to the date that such Lender or Agent notifies Borrowers of the Regulatory
Change giving rise to such increased costs or reductions and of a Lender’s
intention to claim compensation therefor.

3.7 Calculation of Interest and Fees.

Interest on the Advances and all fees payable hereunder shall be computed on the
basis of a 360-day year and the actual number of days elapsed (other than Prime
Rate Advances, which shall be computed on the basis of a 365-day year and the
actual number of days elapsed) in the period during which such interest accrues.
In computing interest on any Advance, the date of the making of such Advance
shall be included and the date of payment shall be excluded; provided, however,
that if any Advance is repaid on the same day on which it is made, such day
shall be included in computing interest on such Advance.

(a) Prime Rate Advances. Each change in the interest rate of the Prime Rate
Advances based on changes in the Prime Rate shall be effective on the effective
date of such change and to the extent of such change. Interest on Prime Rate
Advances is payable quarterly by debit to the Designated Deposit Account on each
Interest Payment Date.

(b) LIBOR Advances. The interest rate applicable to each LIBOR Advance shall be
determined in accordance with Section 3.5(a) hereunder. Subject to Sections 3.5
and 3.6, such rate shall apply during the entire Interest Period applicable to
such LIBOR Advance, and interest calculated thereon shall be payable on the
Interest Payment Date applicable to such LIBOR Advance.

3.8 Increase in Committed Revolving Line.

(a) Request for Increase. Provided there exists no Default or Event of Default,
upon notice to Agent (which shall promptly notify Lenders), Borrowers may on a
one-time basis, request an increase in the Committed Revolving Line by an amount
not

 

12



--------------------------------------------------------------------------------

exceeding $25,000,000. At the time of sending such notice, Borrowers (in
consultation with Agent) shall specify the time period within which each Lender
is requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to Lenders) if it is willing to
increase its Commitment. In the event more than one Lender is willing to
increase its Commitment, such Lenders shall share in the increase in the
Committed Revolving Line ratably in accordance with their combined Commitments
prior to any increase. In no event shall the Committed Revolving Line be
increased by an amount exceeding $25,000,000 without the consent of all Lenders.

(b) Lender Elections to Increase. Each Lender shall notify Agent within such
time period whether or not it agrees to increase its Commitment and, if so, by
what amount. Any Lender not responding within such time period shall be deemed
to have declined to increase its Commitment.

(c) Notification by Agent; Additional Lenders. Agent shall notify Borrowers and
each Lender of Lenders’ responses to each request made hereunder.

(d) Effective Date and Allocations. If the Committed Revolving Line is increased
in accordance with this Section, Agent and Borrowers shall determine the
effective date (the “Revolving Credit Increase Effective Date”) and the final
allocation of such increase. Agent shall promptly notify Borrowers and Lenders
of the final allocation of such increase and the Revolving Credit Increase
Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, Borrowers shall deliver to Agent a certificate of Borrowers and each
Guarantor (if any) dated as of the Revolving Credit Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such
Person (i) certifying and attaching the resolutions adopted by it approving or
consenting to such increase, and (ii) in the case of Borrowers, certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Section 5 and the other Loan Documents are true and
correct on and as of the Revolving Credit Increase Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
(B) no Default or Event of Default exists.

3.9 Application and Allocation of Payments.

All payments and prepayments shall be applied ratably to the portion thereof
held by each Lender as determined by its Pro Rata Share. As to any other
payment, and as to all payments made when an Event of Default has occurred and
is continuing or following the Revolving Maturity Date, Borrowers hereby
irrevocably waive the right to direct the application of any and all payments
received from or on behalf of Borrowers, and Borrowers hereby irrevocably agree
that Agent shall have the continuing exclusive right to apply any and all such
payments against the Obligations as Agent may deem advisable. In all
circumstances, after acceleration or maturity of the Obligations, all payments
and proceeds of Collateral shall be applied to amounts then due and payable in
the following order: (a) to fees and Agent’s expenses reimbursable hereunder;
(b) to interest on the Advances; (c) to principal payments on the Advances, and
to provide cash collateral for contingent Letters of Credit, ratably to the
aggregate, combined principal balance of the Advances and the aggregate face
amount of the outstanding Letters of Credit; and (d) to all other Obligations
including expenses of Lenders.

 

13



--------------------------------------------------------------------------------

4. CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest.

Each Borrower hereby grants Agent, for the benefit of Lenders, to secure the
payment and performance in full of all of the Obligations and the performance of
each of Borrowers’ duties under the Loan Documents, a continuing security
interest in the Collateral and all proceeds and products thereof. Borrowers
warrant and represent that the security interest granted herein shall be a
perfected first priority security interest in the Filing Collateral (which
security interest shall be perfected by the filing of any financing statements
required by the Code) and in the Domestic Collateral Accounts (which security
interest shall be perfected by “control” pursuant to Section 9104 or
Section 9106 of the Code, as applicable), subject only to Permitted Liens.

Borrowers agree that any disposition of the Collateral in violation of this
Agreement, by either Borrowers or any other Person, shall be deemed to violate
the rights of Agent and Lenders under the Code. If the Agreement is terminated,
Agent’s lien and security interest in the Collateral shall continue until
Borrowers fully satisfy their Obligations. If a Borrower shall at any time, file
a commercial tort claim in any court where the amount of damages claimed exceeds
$500,000, such Borrower shall promptly notify Agent in a writing signed by such
Borrower of the brief details thereof and grant to Agent for the benefit of
Lenders in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance reasonably satisfactory to Agent.

Once the Obligations have been indefeasibly paid in full (other than inchoate
indemnity obligations) or otherwise performed in full and Lenders’ obligations
to provide Credit Extensions hereunder have terminated, (i) Agent’s security
interest in the Collateral shall automatically terminate, (ii) all rights to the
Collateral shall automatically revert to Borrowers and (iii) Agent shall
promptly return any pledged Collateral to Borrowers, or to the Person or Persons
legally entitled thereto, and shall promptly endorse, execute, deliver, record
and file all financing statements, reconveyances, instruments and documents, and
do all other acts and things, reasonably required for the return of the
Collateral to Borrowers, or to the Person or Persons legally entitled thereto,
and to evidence or document the release, reconveyance and termination of Agent’s
interests arising under this Agreement, all as reasonably requested by, and at
the expense of, Borrowers. Agent’s Lien on any Collateral sold or otherwise
transferred by Borrowers in a transaction which is not a Default or Event of
Default under this Agreement shall terminate effective upon such sale or other
transfer. Upon such termination or Agent’s release of any Collateral prior to
indefeasible payment or performance in full of the Obligations, Agent shall
execute and deliver to Borrowers (or to a party designated by Borrowers) such
documents as may be appropriate to confirm such termination or release,
including documents necessary to reconvey interests in real property, terminate
financing statements or to evidence the release (or partial release) of
Collateral under financing statements filed under the Code.

 

14



--------------------------------------------------------------------------------

4.2 Authorization to File Financing Statements.

Borrowers hereby authorize Agent to file financing statements with all
appropriate jurisdictions, to perfect or protect Agent’s interest or rights
hereunder.

5. REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants as follows:

5.1 Due Organization and Authorization.

Each Borrower and each Subsidiary is duly existing and, in any jurisdiction in
which such legal concept is applicable, in good standing in its jurisdiction of
organization and is qualified and licensed to do business in, and, in any
jurisdiction in which such legal concept is applicable, is in good standing in,
any jurisdiction in which the conduct of its business or its ownership of
property requires that it be qualified, except where the failure to do any of
the foregoing could not reasonably be expected to cause a Material Adverse
Change. In connection with this Agreement, each Borrower has delivered to
Lenders a certificate signed by such Borrower and entitled “Collateral
Information Certificate”. Each Borrower represents and warrants to Agent and
Lenders that: (a) such Borrower’s exact legal name is that indicated on the
Collateral Information Certificate and on the signature page hereof; (b) such
Borrower is an organization of the type, and is organized in the jurisdiction,
set forth in the Collateral Information Certificate; (c) the Collateral
Information Certificate accurately sets forth such Borrower’s organizational
identification number or accurately states that such Borrower has none; and
(d) the Collateral Information Certificate accurately sets forth such Borrower’s
place of business, or, if more than one, its chief executive office as well as
such Borrower’s mailing address if different, and (e) all other information set
forth on the Collateral Information Certificate pertaining to such Borrower is
accurate and complete. If any Borrower does not now have an organizational
identification number, but later obtains one, such Borrower shall promptly
notify Agent of such organizational identification number.

The execution, delivery and performance of the Loan Documents have been duly
authorized by each Borrower, and do not conflict with any Borrower’s
organizational documents, nor constitute an event of default under any material
agreement by which any Borrower is bound. No Borrower is in default under any
agreement to which or by which it is bound in which the default could reasonably
be expected to cause a Material Adverse Change.

5.2 Collateral.

Borrowers have good title to the Collateral, free of Liens except Permitted
Liens. Borrowers maintains their primary operating accounts with SVB or with
SVB’s Affiliates and all other deposit or investment accounts of Borrowers are
disclosed in the Collateral Information Certificates or have otherwise been
disclosed to Agent in writing. The Domestic Accounts are bona fide, existing
obligations, and the service or property has been performed or delivered to the
account debtor or its agent for immediate shipment to and unconditional
acceptance by the account debtor. Except as otherwise disclosed in writing to
Agent, no Collateral consisting of Inventory with an aggregate value in excess
of $200,000 is in the possession of any third party bailee (such as a
warehouse). Except as hereafter disclosed to Agent in writing by Borrowers

 

15



--------------------------------------------------------------------------------

pursuant to and within the timeframe provided by Section 6.2(d)(i), none of the
components of the Collateral with an aggregate value in excess of $200,000 is
maintained at locations other than as provided in the Collateral Information
Certificates. In the event that Borrowers, after the date hereof, intend to
deliver possession of any Collateral consisting of Inventory with an aggregate
value in excess of $200,000 to a bailee, then Borrowers shall first obtain the
written consent of Agent, and such bailee must acknowledge in writing that the
bailee is holding such Collateral for the benefit of Agent. All Inventory is in
all material respects of good and marketable quality, free from material
defects.

5.3 Litigation.

Except as shown in the Collateral Information Certificates, there are no actions
or proceedings pending or, to the knowledge of Borrowers’ Responsible Officers
or legal counsel, threatened in writing by or against Borrowers or any
Subsidiary which could reasonably be expected to cause a Material Adverse
Change.

5.4 No Material Deterioration in Financial Statements.

Except as set forth in the Collateral Information Certificates, all consolidated
financial statements for Borrowers, and any Subsidiary, delivered to Agent
fairly present in all material respects Borrowers’ consolidated financial
condition and Borrowers’ consolidated results of operations as of the date of
such financial statements. Except as set forth in the Collateral Information
Certificates, there has not been a Material Adverse Change since the date of the
most recent financial statements submitted to Agent.

5.5 Solvency.

The fair salable value of Borrowers’ assets (including goodwill minus
disposition costs) exceeds the fair value of its liabilities; no Borrower is
left with unreasonably small capital after the transactions in this Agreement;
and each Borrower is able to pay its debts (including trade debts) as they
mature.

5.6 Regulatory Compliance.

No Borrower is an “investment company” under the Investment Company Act. No
Borrower is engaged as one of its important activities in extending credit for
margin stock (under Regulations T and U of the Federal Reserve Board of
Governors). Each Borrower has complied in all material respects with the Federal
Fair Labor Standards Act. Except as set forth in the Collateral Information
Certificates, no Borrower has violated any laws, ordinances or rules, the
violation of which could reasonably be expected to cause a Material Adverse
Change. None of Borrowers’ or any Subsidiary’s properties or assets has been
used by Borrowers or any Subsidiary or, to the best of Borrowers’ knowledge, by
previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally. Except as set forth in the
Collateral Information Certificates, each Borrower and each Subsidiary have
timely (taking into account any extensions of time granted to Borrower) filed
all required tax returns and paid, or made adequate provision to pay, all
material taxes, except those being contested in good faith with adequate
reserves under GAAP. Except as set forth in the Collateral Information
Certificates, each Borrower and each Subsidiary have obtained all consents,

 

16



--------------------------------------------------------------------------------

approvals and authorizations of, made all declarations or filings with, and
given all notices to, all government authorities that are necessary to continue
its business as currently conducted, except where the failure to make such
declarations, notices or filings would not reasonably be expected to cause a
Material Adverse Change.

5.7 Subsidiaries.

Except as shown in the Collateral Information Certificate or as Borrowers may
otherwise notify Agent in writing from time to time, Borrowers do not own any
stock, partnership interest or other equity securities except for Permitted
Investments.

5.8 Full Disclosure.

No written representation, warranty or other statement of Borrowers in any
certificate or written statement given to Agent or Lenders (taken together with
all such written certificates and written statements given to Agent and Lenders)
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading, it being recognized by Agent and Lenders that the
projections and forecasts provided by Borrowers in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results.

6. AFFIRMATIVE COVENANTS

Each Borrower shall, and, where indicated, shall cause each of its Domestic
Subsidiaries to, do all of the following for so long as Lenders have an
obligation to lend or there are outstanding Obligations:

6.1 Government Compliance.

(a) Except as to Subsidiaries in connection with a transaction permitted by
Section 7.1(f) or a merger permitted by Section 7.4, maintain its and all its
Domestic Subsidiaries’ legal existence and, to the extent such legal concept is
applicable, good standing in their respective jurisdictions of organization
except where the failure to do so could not reasonably be expected to cause a
Material Adverse Change;

(b) Maintain its and its Domestic Subsidiaries’ qualification to do business (to
the extent such legal concept is applicable) in each jurisdiction where the
failure to so qualify could reasonably be expected to cause a Material Adverse
Change; and

(c) Comply, and have each of its Domestic Subsidiaries comply, with all laws,
ordinances and regulations to which it is subject, for which noncompliance or
would reasonably be expected to cause a Material Adverse Change.

6.2 Financial Statements, Reports, Certificates.

(a) Deliver to each Lender: (i) as soon as available, but no later than
forty-five (45) days after the last day of each quarter (other than the fiscal
quarter ending

 

17



--------------------------------------------------------------------------------

December 31), a company prepared consolidated balance sheet and income statement
covering Borrowers’ consolidated operations during the period certified by a
Responsible Officer and in a form acceptable to Lenders; (ii) as soon as
available, but no later than ninety (90) days after the last day of Borrowers’
fiscal year, audited consolidated financial statements prepared under GAAP,
consistently applied, together with an opinion on the financial statements from
a nationally-recognized, independent, certified public accounting firm;
(iii) within five (5) Business Days of filing, copies of all reports on Forms
10-K and 10-Q filed with the Securities and Exchange Commission; (iv) a prompt
report of any legal actions pending or threatened in writing against any
Borrower or any Subsidiary that could result in damages or costs to a Borrower
or any Subsidiary of Three Million Dollars ($3,000,000) or more; (v) as soon as
available, but no later than ninety (90) days after the end of each fiscal year,
a one (1) year (prepared on a quarterly basis) financial projections of
Borrowers on a consolidated basis, including a balance sheet and statements of
income and cash flows prepared in accordance with GAAP and showing projected
operating revenues, expenses and debt service of Borrowers on a consolidated
basis; and (vi) budgets, sales projections, operating plans or other financial
information reasonably requested by any Lender.

Documents required to be delivered pursuant to this Section 6.2(a) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Borrowers post such documents, or
provides a link thereto on the Borrowers’ website on the Internet at Borrowers’
website address of www.equinix.com (or such other website address as Borrowers
may provide to Agent in writing from time to time); provided that: (x) to the
extent Agent is otherwise unable to receive any such electronically delivered
documents, Borrowers shall, upon request by Agent, deliver paper copies of such
documents to Agent, in number sufficient for each Lender, until a written
request to cease delivering paper copies is given by Agent and (y) Borrowers
shall notify Agent (by telecopier or electronic mail) of the posting of any such
documents or provide to Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.

(b) Borrowers shall deliver to Agent, (i) as soon as available, but no later
than forty-five (45) days after the last day of each fiscal quarter (other than
the fiscal quarter ending December 31) and (ii) together with the annual
financial statements set forth in clause (a)(ii) above, a Compliance Certificate
signed by a Responsible Officer in the form of Exhibit C.

(c) Borrowers shall, during normal business hours, from time to time upon five
(5) Business Days’ prior notice: (i) provide Agent, each Lender and any of their
officers, employees and agents access to its properties, facilities, advisors,
officers and employees of Borrowers and to the Collateral, (ii) permit Agent,
each Lender, and any of their officers, employees and agents, to inspect, audit
and make extracts from Borrowers’ books and records, and (iii) permit Agent,
each Lender, and their officers, employees and agents, to inspect, review,
evaluate and make test verifications and counts of the Domestic Accounts,
Inventory and other Collateral of Borrowers. So long as no Default or Event of
Default shall have occurred and be continuing, Borrowers shall reimburse Agent
and Lenders for not more than one (1) inspection in any calendar year in an
amount not to exceed $10,000. If an Event of Default has occurred and is
continuing, Borrowers shall provide access to (x) their properties, facilities,
advisors, officers and employees and to the Collateral at all times and without
advance notice,

 

18



--------------------------------------------------------------------------------

and (y) its suppliers and customers upon request from Agent. Borrowers shall
promptly make available to Agent, each Lender and their counsel originals or
copies of all books and records that Agent or any Lender may reasonably request.

(d) Borrowers shall provide written notice to Agent (i) such notice to be
delivered at the end of the fiscal quarter in which the following such
relocation or additions occur, if any Borrower relocates its chief executive
office, or adds any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than $200,000 in
such Borrower’s assets or property), (ii) such notice to be delivered at least
thirty (30) days prior to the effective date of the following changes, if any
Borrower changes (1) its jurisdiction of organization, (2) its organizational
structure or type, (3) its legal name, or (4) the organizational number (if any)
assigned by its jurisdiction of organization.

6.3 Inventory; Returns.

Keep all Inventory in good and marketable condition, free from material defects.
Returns and allowances between any Borrower and its account debtors shall follow
Borrowers’ customary practices. Borrowers must promptly notify Agent of all
returns, recoveries, disputes and claims, that involve more than $250,000.

6.4 Taxes.

Make, and cause each Subsidiary to make, timely (taking into account any
extensions of time granted to Borrowers) payment of all material federal, state,
and local taxes or assessments (other than taxes and assessments which a
Borrower is contesting in good faith, with reserves maintained to the extent
required by GAAP) and will deliver to Agent, on demand, appropriate certificates
attesting to such payments.

6.5 Insurance.

Keep its business and the Collateral insured for such risks and in such amounts
as is customary for Persons similarly situated as Borrowers. All property
policies shall have a lenders’ loss payable endorsement showing Agent as an
additional loss payee; all liability policies shall show Agent as an additional
insured; all policies shall provide that the insurer must give Agent at least
twenty (20) days notice before canceling its policy. At Agent’s request,
Borrowers shall deliver certified copies of policies and evidence of all premium
payments. Following the occurrence and during the continuance of an Event of
Default, proceeds payable under any policy shall, at Requisite Lenders’ option
be payable to Lenders on account of the Obligations.

6.6 Primary Accounts.

(a) Maintain Borrowers’ primary operating accounts with SVB or any Affiliate of
SVB (collectively, “SVB Accounts”) and not less than 90% of Borrowers’ total
cash in Domestic Collateral Accounts; and

(b) Provide Agent five (5) Business Days advance written notice before
establishing any Domestic Collateral Account at or with any bank or financial
institution

 

19



--------------------------------------------------------------------------------

(other than SVB). In addition, for each Domestic Collateral Account that
Borrowers at any time maintain, Borrowers shall cause each applicable bank or
financial institution (other than SVB) at or with which any Domestic Collateral
Account is maintained to execute and deliver a Control Agreement or other
appropriate instrument with respect to such Domestic Collateral Account to
perfect Agent’s security interest in such Domestic Collateral Account.

6.7 Financial Covenants.

(a) At each date that is a quarter-end, Equinix and its consolidated
Subsidiaries shall maintain a Quick Ratio of not less than 2.0:1.0.

(b) At each date that is a fiscal quarter-end, Equinix and its consolidated
Subsidiaries shall have achieved EBITDA for a trailing two fiscal quarter period
ending on such date equal to or greater than the amounts set forth below
opposite each time period set forth below:

 

Period

   Minimum EBITDA

For the two fiscal quarters ending on 6/30/06 and 9/30/06

   $ 30,000,000

For the two fiscal quarters ending 12/31/06 and each fiscal quarter end
thereafter

   $ 40,000,000

(c) At each date that is a fiscal quarter-end, the Total Senior Funded Debt
divided by the trailing two fiscal quarter annualized EBITDA of Equinix and its
consolidated Subsidiaries (the “Senior Leverage Ratio”) shall be less than or
equal to the ratio set forth below opposite each time period set forth below:

 

Period

   Maximum Senior Leverage Ratio

For the fiscal quarters ending through 6/30/07

   3.25:1.0

For the fiscal quarters ending 9/30/07 through 12/31/07

   3.00:1.0

For the fiscal quarters ending 3/31/08 and thereafter

   2.75:1.00

(d) At each date that is a fiscal quarter-end, the Total Funded Debt divided by
the trailing two fiscal quarter annualized EBITDA of Equinix and its
consolidated Subsidiaries (the “Total Leverage Ratio”) shall be less than or
equal to the ratio set forth below opposite each time period set forth below:

 

20



--------------------------------------------------------------------------------

Period

   Maximum Total Leverage Ratio  

For the fiscal quarters ending through 6/30/07

   4.25:1.0 *

For the fiscal quarters ending 9/30/07 and each fiscal quarter end thereafter

   3.75:1.0 *

            

  

*       In the event Approved Subordinated Debt is issued:

  

(a)    For the four fiscal quarters following the date of issuance

   7.00:1.00  

(b)    For the next four fiscal quarters thereafter

   6.00:1:00  

(c)    For all fiscal quarters commencing with the ninth fiscal quarter after
the date of issuance

   5.00:1.00  

6.8 Intentionally Omitted.

6.9 Further Assurances.

Borrowers shall execute any further instruments and take further action as Agent
or any Lender reasonably requests to perfect or continue Agent’s security
interest in the Collateral or to effect the purposes of this Agreement.

7. NEGATIVE COVENANTS

Borrowers shall not, and, where indicated, shall not permit any of their
Subsidiaries to, do any of the following without the prior written consent of
Requisite Lenders, for so long as any Lender has an obligation to lend or there
are any outstanding Obligations:

7.1 Dispositions.

Convey, sell, lease, transfer or otherwise dispose of (collectively a
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, except for (a) Transfers of Inventory in the ordinary
course of business; (b) non-exclusive licenses, leases, and similar arrangements
for the use of the property of Borrowers or their Subsidiaries in the ordinary
course of business; (c) Transfers of worn-out, surplus, damaged, or obsolete
Equipment; (d) Transfers associated with the making or disposition of a
Permitted Investment; (e) dispositions of cash or Permitted Investments in a
manner not prohibited by this Agreement; (f) mergers or consolidations of any
Subsidiary into a Borrower or another Subsidiary or liquidations of or
dissolutions of Subsidiaries; (g) Transfers in connection with transaction
permitted under Section 7.4; (h) Transfers of unimproved real property;
(i) Transfers of any Facility if as of the date of such Transfer such Facility
is a Non-Performing Facility; (j) Transfers in connection with Permitted
Sale-Leaseback Transactions; (k) Transfers that are Permitted

 

21



--------------------------------------------------------------------------------

Liens; (l) Transfers (including the “Beaumeade Transfer”, as defined in the
Consent Letter) arising in connection with the Identified iStar Transactions (to
the extent, if any, that such Transfers are not otherwise permitted under this
Section 7.1); and (m) Transfers not otherwise permitted in this Section 7.1,
provided, that the aggregate book value of all such other Transfers by Borrowers
and their Subsidiaries, together, shall not exceed $5,000,000 in any fiscal
year.

7.2 Changes in Business.

Engage in or permit any of their Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrowers or reasonably related
thereto.

7.3 Dissolution.

Dissolve or elect to dissolve.

7.4 Mergers; Consolidations.

Merge or consolidate with another corporation or entity, or acquire all or
substantially all of the capital stock or property of a Person; provided that a
Borrower may merge or consolidate with another corporation or entity or acquire
all or substantially all of the capital stock or property of a Person, if (a) a
Default or an Event of Default shall not have occurred and be continuing and
would not occur as a result of such transaction, as evidenced by a certificate
of a Responsible Officer of Borrower attaching pro forma covenant calculations
through the Revolving Maturity Date, and (b) a Borrower is the sole survivor
after giving effect to the transaction.

7.5 Indebtedness.

Create, incur, assume, or be liable for any Indebtedness, or permit any
Subsidiary to do so, other than Permitted Indebtedness.

7.6 Encumbrance.

Create, incur, or allow any Lien on any of its property, or assign or convey any
right to receive income, including the sale of any Accounts, or permit any of
its Subsidiaries to do so, except for Permitted Liens, or permit any Collateral
not to be subject to the first priority security interest granted herein,
subject only to Permitted Liens. In addition, Borrowers shall not enter into any
agreement, document, instrument or other arrangement after the date hereof
(except with or in favor of Agent for the benefit of Lenders) with any Person
which directly or indirectly prohibits or has the effect of prohibiting
Borrowers from transferring, assigning, mortgaging, pledging, granting a
security interest in or upon, or otherwise encumbering, any of Borrowers’ real
property to or in favor of Agent; provided, however, that Agent shall, at the
request of Borrowers at or prior to the time that Borrowers or any Subsidiary
enters into any lease with respect to real property or incurs any Permitted
Indebtedness secured by real property (including accessions, additions, parts,
replacements, fixtures, improvements and attachments thereto, and equipment
associated therewith, and the proceeds thereof), negotiate in good faith with
the related landlord or lender the form and substance of a deed of trust or
mortgage, together with any related documents reasonably required by Agent or
such landlord or lender, pursuant to which any Lien in favor of Agent on such
real property would be permitted under the terms of such lease or Permitted
Indebtedness.

 

22



--------------------------------------------------------------------------------

7.7 Distributions; Investments.

Directly or indirectly acquire or own any Person, or make any Investment in any
Person, other than Permitted Investments, or permit any of its Domestic
Subsidiaries to do so; or pay any dividends or make any distribution or payment
or redeem, retire or purchase any capital stock except for Permitted
Distributions.

7.8 Transactions with Affiliates.

Directly or indirectly enter into or permit to exist any material transaction
with any Affiliate of Borrowers except for transactions that are in the ordinary
course of Borrowers’ business, or upon fair and reasonable terms that are no
less favorable to Borrowers than would be obtained in an arm’s length
transaction with a non-affiliated Person.

7.9 Subordinated Debt.

Make or permit any payment on any Subordinated Debt, except under the terms of
the Subordinated Debt or any intercreditor agreement to which Agent and Lenders
are party, or amend any provision in any document relating to the Subordinated
Debt without prior written consent.

7.10 Compliance.

Become an “investment company” under the Investment Company Act of 1940 or
undertake as one of its important activities extending credit to purchase or
carry margin stock, or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrowers’ business or operations or would reasonably be
expected to cause a Material Adverse Change, or permit any Subsidiaries to do
so.

8. EVENTS OF DEFAULT

Any one of the following is an Event of Default:

8.1 Payment Default.

If Borrowers fail to pay (a) the principal portion of any Credit Extension when
due, or (b) the interest portion of any Credit Extension within three
(3) Business Days after the date due, or (c) any other monetary Obligations
within three (3) Business Days after payment of such other Obligation becomes
delinquent. During any cure period, the failure to cure the payment default is
not an Event of Default (but no Credit Extensions will be made during the cure
period).

 

23



--------------------------------------------------------------------------------

8.2 Covenant Default.

(a) If Borrowers fail to perform any obligation under Section 6.7 or violates
any of the covenants contained in Section 7 of this Agreement other than
Sections 7.5, 7.6 or 7.7, or

(b) If Borrowers fail or neglect to perform, keep, or observe any other material
term, provision, condition, covenant, or agreement contained in this Agreement,
in any other Loan Document, or in any other present or future agreement between
Borrowers and Agent or any Lender and as to any default under such other term,
provision, condition, covenant or agreement that can be cured, has failed to
cure such default within fifteen (15) days after a Responsible Officer is aware
of the occurrence thereof; provided, however, that if the default cannot by its
nature be cured within the fifteen (15) day period or cannot after diligent
attempts by Borrowers be cured within such fifteen (15) day period, and such
default is likely to be cured within a reasonable time, then Borrowers shall
have an additional reasonable period (which shall not in any case exceed thirty
(30) days) to attempt to cure such default, and within such reasonable time
period the failure to have cured such default shall not be deemed an Event of
Default (but no Credit Extensions will be made during such cure period).

8.3 Material Adverse Change.

If a Material Adverse Change occurs.

8.4 Attachment.

If (a) any material portion of any Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver and the attachment,
seizure or levy is not removed in fifteen (15) days; (b) the service of process
upon any Borrower seeking to attach, by trustee or similar process, any material
portion of funds of Borrowers on deposit with SVB, or any entity under the
control of SVB (including a subsidiary); (c) any Borrower is enjoined,
restrained, or prevented by court order from conducting a material part of its
business; (d) a judgment or other claim becomes a Lien on a material portion of
Borrowers’ assets; or (e) a notice of lien, levy, or assessment is filed against
any material portion of Borrowers’ assets by any government agency and not paid
within fifteen (15) days after Borrowers receive notice. These are not Events of
Default if stayed or if a bond is posted pending contest by Borrowers (but no
Credit Extensions shall be made during the cure period). For purposes of this
Section 8.4, “material portion” means an amount equal to or in excess of Three
Million Dollars ($3,000,000).

8.5 Insolvency.

If (a) any Borrower is unable to pay its debts (including trade debts) as they
mature; (b) Borrower begins an Insolvency Proceeding; or (c) an Insolvency
Proceeding is begun against any Borrower and not dismissed or stayed within
sixty (60) days (but no Credit Extensions shall be made before any Insolvency
Proceeding is dismissed).

 

24



--------------------------------------------------------------------------------

8.6 Other Agreements.

If there is a default in any agreement (other than a lease of real property
under which a bona fide dispute exists between any Borrower and the landlord
regarding the existence of a default and for which adequate reserves are
maintained) to which any Borrower is a party with a third party or parties
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount in excess of Three
Million Dollars ($3,000,000) or that could result in a Material Adverse Change.

8.7 Judgments.

If a judgment or judgments for the payment of money in an amount, individually
or in the aggregate, of at least Three Million Dollars ($3,000,000) shall be
rendered against any Borrower and shall (a) remain unsatisfied and unstayed for
a period of ten (10) days and (b) not be appealed within the shorter of
forty-five (45) days or the time period during which such appeal is required to
be brought under applicable law (provided that no Credit Extensions will be made
prior to the satisfaction or stay of such judgment).

8.8 Misrepresentations.

If any Borrower or any Person acting for any Borrower makes any material
misrepresentation or material misstatement now or later in any warranty or
representation in this Agreement or in any writing delivered to Agent or Lenders
or to induce Agent and Lenders to enter this Agreement or any Loan Document.

9. RIGHTS AND REMEDIES

9.1 Rights and Remedies.

When an Event of Default occurs and continues Agent shall, at the request of, or
may, with the consent of, Requisite Lenders, without notice or demand, do any or
all of the following:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs, all Obligations are immediately due and
payable without any action by Agent);

(b) stop advancing money or extending credit for Borrowers’ benefit under this
Agreement;

(c) settle or adjust disputes and claims directly with account debtors for
amounts, on terms and in any order that Agent considers advisable and notify any
Person owing Borrowers money of Agent’s security interest in such funds and
collect and verify the amount of such account. Borrowers shall collect all
payments in trust for Agent and, if requested by Agent, immediately deliver the
payments to Agent in the form received from the account debtor, with proper
endorsements for deposit;

(d) make any payments and do any acts it considers necessary or reasonable to
protect its security interest in the Collateral. Borrowers shall assemble the

 

25



--------------------------------------------------------------------------------

Collateral if Agent requests and make it available as Agent designates. Agent or
its representatives may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Each Borrower grants Agent a license to
enter and occupy any of its premises, without charge, to exercise any of Agent’s
and Lenders’ rights or remedies;

(e) apply to the Obligations any (i) balances and deposits of Borrowers it
holds, or (ii) any amount held by SVB or any Lender owing to or for the credit
or the account of Borrowers;

(f) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Agent is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrowers’ labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Agent’s exercise of its rights under this Section, Borrowers’
rights under all licenses and all franchise agreements inure to Agent for the
benefit of Lenders;

(g) place a “hold” on any account maintained with SVB or any Lender and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any control agreement or similar
agreements providing control of any Collateral;

(h) exercise any of its rights and remedies under the Leasehold Deeds of Trust;

(i) require Borrowers to provide cash collateral in the face amount of all
undrawn Letters of Credit; and

(j) dispose of the Collateral according to the Code.

9.2 Power of Attorney.

Each Borrower hereby irrevocably appoints Agent as its lawful attorney-in-fact,
to be effective upon the occurrence and during the continuance of an Event of
Default, to: (a) endorse Borrower’s name on any checks or other forms of payment
or security; (b) sign Borrower’s name on any invoice or bill of lading for any
Account or drafts against account debtors, (c) settle and adjust disputes and
claims about the Accounts directly with account debtors, for amounts and on
terms Agent determines reasonable; (d) make, settle, and adjust all claims under
Borrower’s insurance policies; and (e) transfer the Collateral into the name of
Agent or a third party as the Code permits. Each Borrower hereby appoints Agent
as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of any security interest
regardless of whether an Event of Default has occurred until all Obligations
have been satisfied in full and Lenders are under no further obligation to make
Credit Extensions hereunder. Agent’s foregoing appointment as Borrower’s
attorney in fact, and all of Agent’s rights and powers, coupled with an
interest, are irrevocable until all Obligations have been fully repaid and
performed and Lenders’ obligation to provide Credit Extensions terminates.

 

26



--------------------------------------------------------------------------------

9.3 Intentionally Omitted.

9.4 Bank Expenses.

If Borrowers fail to pay any amount or furnish any required proof of payment to
third persons Agent may make all or part of the payment or obtain insurance
policies required in Section 6.5. Any amounts paid by Agent as provided herein
are Bank Expenses and are immediately due and payable and shall bear interest at
the highest applicable default rate and be secured by the Collateral. No
payments by Agent shall be deemed an agreement to make similar payments in the
future or Agent’s or any Lender’s waiver of any Event of Default.

9.5 Agent’s Liability for Collateral.

So long as Agent complies with reasonable banking practices regarding the
safekeeping of Collateral, Agent shall not be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrowers bear all risk of loss,
damage or destruction of the Collateral.

9.6 Remedies Cumulative.

Agent’s and Lenders’ rights and remedies under this Agreement, the other Loan
Documents, and all other agreements among Borrowers, Agent and Lenders, are
cumulative. Agent has all rights and remedies provided under the Code, by law,
or in equity. Agent’s exercise of one right or remedy is not an election, and
Agent’s or Lenders’ waiver of any Event of Default is not a continuing waiver.
Agent’s delay in enforcing its rights is not a waiver, election, or
acquiescence.

9.7 Demand Waiver.

Each Borrower waives demand, notice of default or dishonor, notice of payment
and nonpayment, notice of any default, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Agent and Lenders on which
Borrowers are liable.

10. NOTICES

Notices or demands by either party about this Agreement must be in writing and
personally delivered or sent by an overnight delivery service, or by certified
mail, postage prepaid, return receipt requested, or by facsimile at the
addresses and facsimile numbers listed below. For purposes of Section 2.3, Agent
may send notice to Borrowers by electronic mail at the email address set forth
below (provided that a copy of such notice shall be mailed promptly thereafter
to Borrowers at the address set forth below). Failure to provide copies of
notices to Borrowers or Agent or Lenders to the Persons named below to receive
copies shall not invalidate

 

27



--------------------------------------------------------------------------------

the notice to Borrowers or to Agent or Lenders, as applicable. A party may
change its notice address by written notice to the other parties.

 

If to Borrowers:   Equinix, Inc.   Equinix Operating Co., Inc.   301 Velocity
Way, 5th Floor   Foster City, California 94404   Attn: Treasurer   Fax: (650)
513-7913   Email:mmock@equinix.com with a copy to:   Equinix, Inc.   301
Velocity Way, 5th Floor   Foster City, California 94404   Attn: General Counsel
  Fax: (650) 513-7913 and to:   Orrick, Herrington & Sutcliffe LLP   405 Howard
Street   San Francisco, California 94105   Attn: Richard S. Grey, Esq.   Fax:
(415) 773-5759 If to Agent or SVB:   Silicon Valley Bank   2400 Geng Road, Suite
200   Palo Alto, California 94303   Attn: Maria Leaf   Fax: (650) 320-0016 with
a copy to:   Bingham McCutchen LLP   1900 University Avenue   East Palo Alto,
California 94303   Attn: Pamela J. Martinson, Esq.   Fax: (650) 849-4800 If to
GE:   General Electric Capital Corporation   100 California Street, 10th Floor  
San Francisco, CA 94111   Attn: Ali Mirza   Fax: (513) 794-8596

11. CHOICE OF LAW , VENUE AND JURY TRIAL WAIVER

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrowers, Agent and Lenders each submit to the exclusive
jurisdiction of the State and

 

28



--------------------------------------------------------------------------------

Federal courts in California, and each Borrower accepts jurisdiction of the
courts and venue in Santa Clara County, California. NOTWITHSTANDING THE
FOREGOING, AGENT AND LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST BORROWERS OR THEIR PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION WHICH AGENT OR LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE AGENT’S AND LENDERS’ RIGHTS
AGAINST BORROWERS OR THEIR PROPERTY.

BORROWERS, AGENT AND LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES
TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS
COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclosure against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation and enforceability of this paragraph.

 

29



--------------------------------------------------------------------------------

12. AGENCY PROVISIONS

12.1 Appointment. SVB is hereby appointed to act on behalf of all Lenders as
Administrative and Collateral Agent (the “Agent”) under the Loan Agreement and
the other Loan Documents. GE is hereby appointed to act on behalf of all Lenders
and Agent as Documentation Agent under the Loan Agreement and the Loan
Documents, provided, however, that GE shall have no powers, duties or
responsibilities under this Agreement or any of the Loan Documents except in its
capacity as a Lender. The provisions of this Section 12.1 are solely for the
benefit of Agent and Lenders and neither of Borrowers nor any other Person shall
have any rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement and the other Loan
Documents, Agent shall act solely as an agent of Lenders and does not assume and
shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for any Loan Party or any other Person. Agent shall have
no duties or responsibilities except for those expressly set forth in this
Agreement and the other Loan Documents. The duties of Agent shall be mechanical
and administrative in nature and Agent shall not have, or be deemed to have, by
reason of this Agreement, any other Loan Document or otherwise a fiduciary
relationship in respect of any Lender. Except as expressly set forth in this
Agreement and the other Loan Documents, Agent shall not have any duty to
disclose, and shall not be liable for failure to disclose, any information
relating to any Loan Party or any of their respective Subsidiaries that is
communicated to or obtained by SVB or any of its Affiliates in any capacity.
Neither Agent nor any of its Affiliates nor any of their respective officers,
directors, employees, agents or representatives shall be liable to any Lender
for any action taken or omitted to be taken by it hereunder or under any other
Loan Document, or in connection herewith or therewith, except for damages caused
by its or their own gross negligence or willful misconduct.

If Agent shall request instructions from Requisite Lenders or all affected
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, then Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from Requisite Lenders or all affected Lenders,
as the case may be, and Agent shall not incur liability to any Person by reason
of so refraining. Agent shall be fully justified in failing or refusing to take
any action hereunder or under any other Loan Document (a) if such action would,
in the opinion of Agent, be contrary to law or the terms of this Agreement or
any other Loan Document, or (b) if Agent shall not first be indemnified to its
satisfaction against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. Without limiting
the foregoing, no Lender shall have any right of action whatsoever against Agent
as a result of Agent acting or refraining from acting hereunder or under any
other Loan Document in accordance with the instructions of Requisite Lenders or
all affected Lenders, as applicable.

12.2 Agent’s Reliance, Etc. Neither Agent nor any of its Affiliates nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for damages caused by
its or their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, Agent: (a) may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of

 

30



--------------------------------------------------------------------------------

such counsel, accountants or experts; (b) makes no warranty or representation to
any Lender and shall not be responsible to any Lender for any statements,
warranties or representations made in or in connection with this Agreement or
the other Loan Documents; (c) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or the other Loan Documents on the part of any Loan Party or
to inspect the Collateral (including the books and records) of any Loan Party;
(d) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; and (e) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy, telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties.

12.3 SILICON VALLEY BANK AND AFFILIATES. WITH RESPECT TO ITS COMMITMENTS
HEREUNDER, SVB SHALL HAVE THE SAME RIGHTS AND POWERS UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH
IT WERE NOT AGENT; AND THE TERM “LENDER” OR “LENDERS” SHALL, UNLESS OTHERWISE
EXPRESSLY INDICATED, INCLUDE SVB IN ITS INDIVIDUAL CAPACITY. SVB AND ITS
AFFILIATES MAY LEND MONEY TO, INVEST IN, AND GENERALLY ENGAGE IN ANY KIND OF
BUSINESS WITH, ANY LOAN PARTY, ANY OF THEIR AFFILIATES AND ANY PERSON WHO MAY DO
BUSINESS WITH OR OWN SECURITIES OF ANY LOAN PARTY OR ANY SUCH AFFILIATE, ALL AS
IF SVB WERE NOT AGENT AND WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO LENDERS. SVB
AND ITS AFFILIATES MAY ACCEPT FEES AND OTHER CONSIDERATION FROM ANY LOAN PARTY
FOR SERVICES IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE WITHOUT HAVING TO
ACCOUNT FOR THE SAME TO LENDERS EXCEPT AS OTHERWISE PROVIDED IN THE OTHER LOAN
DOCUMENTS.

12.4 Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender and based on the financial
statements referred to in Section 6.2 and such other documents and information
as it has deemed appropriate, made its own credit and financial analysis of the
Loan Parties and its own decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. Each Lender acknowledges the potential
conflict of interest of each other Lender as a result of Lenders holding
disproportionate interests in the Loans, and expressly consents to, and waives
any claim based upon, such conflict of interest.

12.5 Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Loan Parties and without limiting the obligations of Loan Parties
hereunder), ratably according to their respective Commitment Percentage, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by Agent in connection
therewith;

 

31



--------------------------------------------------------------------------------

provided, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from Agent’s gross negligence or willful
misconduct. Without limiting the foregoing, each Lender agrees to reimburse
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Loan Document, to the extent that Agent is not reimbursed for
such expenses by Loan Parties.

12.6 Successor Agent. Agent may resign at any time by giving not less than
thirty (30) days’ prior written notice thereof to Lenders and Borrowers. Upon
any such resignation, the Requisite Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within thirty
(30) days after the resigning Agent’s giving notice of resignation, then the
resigning Agent may, on behalf of Lenders, appoint a successor Agent, which
shall be a Lender, if a Lender is willing to accept such appointment, or
otherwise shall be a commercial bank or financial institution or a subsidiary of
a commercial bank or financial institution if such commercial bank or financial
institution is organized under the laws of the United States of America or of
any State thereof and has a combined capital and surplus of at least
$300,000,000. If no successor Agent has been appointed pursuant to the
foregoing, within thirty (30) days after the date such notice of resignation was
given by the resigning Agent, such resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of Agent hereunder
until such time, if any, as the Requisite Lenders appoint a successor Agent as
provided above. Any successor Agent appointed by Requisite Lenders hereunder
shall be subject to the approval of Borrower, such approval not to be
unreasonably withheld or delayed; provided that such approval shall not be
required if a Default or an Event of Default has occurred and is continuing.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall succeed to and become vested with all the rights,
powers, privileges and duties of the resigning Agent. Upon the earlier of the
acceptance of any appointment as Agent hereunder by a successor Agent or the
effective date of the resigning Agent’s resignation, the resigning Agent shall
be discharged from its duties and obligations under this Agreement and the other
Loan Documents, except that any indemnity rights or other rights in favor of
such resigning Agent shall continue. After any resigning Agent’s resignation
hereunder, the provisions of this Section 12.6 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was acting as Agent
under this Agreement and the other Loan Documents.

12.7 Setoff and Sharing of Payment. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default and
subject to Section 12.8(g), each Lender is hereby authorized at any time or from
time to time, without prior notice to any Borrower or to any Person other than
Agent, any such notice being hereby expressly waived, to offset and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of Borrower (regardless of whether such balances are then due to
Borrowers) and any other properties or assets at any time held or owing by that
Lender or that holder to or for the credit or for the account of Borrowers
against and on account of any of the Obligations that are not paid when due;
provided that the Lender exercising such offset rights shall give notice

 

32



--------------------------------------------------------------------------------

thereof to the affected Borrower promptly after exercising such rights. Any
Lender exercising a right of setoff or otherwise receiving any payment on
account of the Obligations in excess of its Pro Rata Share thereof shall
purchase for cash (and the other Lenders or holders shall sell) such
participations in each such other Lender’s or holder’s Pro Rata Share of the
Obligations as would be necessary to cause such Lender to share the amount so
offset or otherwise received with each other Lender or holder in accordance with
their respective Pro Rata Shares. Borrowers agree, to the fullest extent
permitted by law, that (a) any Lender may exercise its right to offset with
respect to amounts in excess of its Pro Rata Share of the Obligations and may
sell participations in such amounts so offset to other Lenders and holders and
(b) any Lender so purchasing a participation in the Loans made or other
Obligations held by other Lenders or holders may exercise all rights of offset,
bankers’ lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender or holder were a direct holder of the Loans and the
other Obligations in the amount of such participation. Notwithstanding the
foregoing, if all or any portion of the offset amount or payment otherwise
received is thereafter recovered from the Lender that has exercised the right of
offset, the purchase of participations by that Lender shall be rescinded and the
purchase price restored without interest.

12.8 Advances; Payments; Non-Funding Lenders; Risk Participations; Information;
Actions in Concert.

(a) Advances; Payments.

(i) Each Lender shall make an amount equal to such Lender’s Commitment
Percentage of each Advance (such amount, with respect to any Advance, shall be
referred to herein as such Lender’s “Advance Amount”) available to Agent in same
day funds by wire transfer to Agent’s account as provided to each Lender not
later than 12:00 p.m. (Pacific time) on the requested funding date. After
receipt of such wire transfers (or, in the Agent’s sole discretion, before
receipt of such wire transfers), subject to the terms hereof, Agent shall make
the requested Advance to Borrowers. All payments by each Lender shall be made
without setoff, counterclaim or deduction of any kind.

(ii) Agent will promptly distribute to each Lender its Commitment Percentage (or
other applicable share as provided herein) of all payments made by or on behalf
of the Borrowers in like funds as received by the Agent. To the extent that any
Lender (a “Non-Funding Lender”) has failed to fund all payments and Advances to
be made by it or failed to fund the purchase of all participations required to
be purchased by it, Agent shall be entitled to set off the funding short-fall
against that Non-Funding Lender’s Pro Rata Share of all payments received from
Borrowers.

(b) Availability of Lenders’ Advance Amount. Agent may assume that each Lender
will make its Advance Amount of each Advance available to Agent on each funding
date. If such Advance Amount is not, in fact, paid to Agent by such Lender when
due, Agent will be entitled to recover such amount on demand from such Lender
without setoff, counterclaim or deduction of any kind. If any Lender fails to
pay its Advance Amount forthwith upon Agent’s demand, Agent shall promptly
notify Borrowers and Borrowers shall immediately repay such amount to Agent.
Nothing in this Section 12.8(b) or elsewhere in this Agreement or the other Loan
Documents shall be deemed to require Agent to advance funds on behalf of any

 

33



--------------------------------------------------------------------------------

Lender or to relieve any Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that Borrower may have against any Lender
as a result of any default by such Lender hereunder. To the extent that Agent
advances funds to Borrower on behalf of any Lender and is not reimbursed
therefor on the same Business Day as such Advance is made, Agent shall be
entitled to retain for its account all interest accrued on such Advance until
reimbursed by the applicable Lender.

(c) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrowers and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to Borrowers or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, Agent will not
be required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to Borrowers or such other Person, without setoff,
counterclaim or deduction of any kind.

(d) Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Advance or any payment required by it hereunder, shall not relieve any other
Lender (each such other Lender, an “Other Lender”) of its obligations to make
such Advance on such date, but neither any Other Lender nor Agent shall be
responsible for the failure of any Non-Funding Lender to make an Advance or make
any other payment required hereunder. Notwithstanding anything set forth herein
to the contrary, a Non-Funding Lender shall not have any voting or consent
rights under or with respect to any Loan Document or constitute a “Lender” (or
be included in the calculation of “Requisite Lenders” hereunder) for any voting
or consent rights under or with respect to any Loan Document. At Borrowers’
request, Agent or a Person acceptable to Agent shall have the right with Agent’s
consent and in Agent’s sole discretion (but shall have no obligation) to
purchase from any Non-Funding Lender, and each Non-Funding Lender agrees that it
shall, at Agent’s request, sell and assign to Agent or such Person, all of the
Commitments of that Non-Funding Lender for an amount equal to the principal
balance of all Loans held by such Non-Funding Lender and all accrued interest
and fees with respect thereto through the date of sale, such purchase and sale
to be consummated pursuant to an executed Assignment Agreement.

(e) Letter of Credit Risk Participations. Immediately upon the issuance of any
Letter of Credit in accordance with Section 2.1.2, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from SVB in
its capacity as the issuer of the Letter of Credit a risk participation in such
Letter of Credit in an amount equal to the product of such Lender’s Commitment
Percentage times the face amount of such Letter of Credit. In the event of an
unreimbursed drawing under any Letter of Credit, each Lender shall,

 

34



--------------------------------------------------------------------------------

upon notice from Agent, make funds available to Agent for reimbursement of the
issuer in an amount equal to its Commitment Percentage of the unreimbursed
drawing amount, in accordance with Section 12.8(a)(i) above.

(f) Dissemination of Information. Agent shall use reasonable efforts to provide
Lenders with any notice of Default or Event of Default received by Agent from,
or delivered by Agent to, any Borrower, with notice of any Event of Default of
which Agent has actually become aware and with notice of any action taken by
Agent following any Event of Default; provided, that Agent shall not be liable
to any Lender for any failure to do so, except to the extent that such failure
is attributable to Agent’s gross negligence or willful misconduct. Lenders
acknowledge that Borrowers are required to provide financial statements and
other reports to Lenders in accordance with Section 6.2 and agree that Agent
shall have no duty to provide the same to Lenders.

(g) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Loan Documents (including exercising any rights of setoff)
without first obtaining the prior written consent of Agent and Requisite
Lenders, it being the intent of Lenders that any such action to protect or
enforce rights under this Agreement and the Loan Documents shall be taken in
concert and at the direction or with the consent of Agent or Requisite Lenders.

13. GENERAL PROVISIONS

13.1 Successors and Assigns; Assignments and Participations.

(a) No Assignment by Borrowers. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrowers may not assign
this Agreement or any rights or Obligations under it without Agent’s and
Lenders’ prior written consent which may be granted or withheld in their sole
discretion.

(b) Assignments. Subject to the terms of this Section 13.1(b), any Lender may
make an assignment to a Qualified Assignee of, or sale of participations in, at
any time or times, the Loan Documents, Advances and any Commitment or any
portion thereof or interest therein, including any Lender’s rights, title,
interests, remedies, powers or duties thereunder. Any assignment by a Lender
shall: (i) require the consent of Agent (which consent shall not be unreasonably
withheld or delayed with respect to a Qualified Assignee) and the execution of
an assignment agreement (an “Assignment Agreement” substantially in the form
attached hereto as Exhibit E) and otherwise in form and substance reasonably
satisfactory to, and acknowledged by, Agent; (ii) be conditioned on such
assignee Lender representing to the assigning Lender and Agent that it is
purchasing the applicable Loans to be assigned to it for its own account, for
investment purposes and not with a view to the distribution thereof; (iii) after
giving effect to any such partial assignment, the assignee Lender shall have
Commitments in an amount at least equal to $5,000,000 and the assigning Lender
shall have retained Commitments in an amount at least equal to $5,000,000;
(iv) include a payment to Agent of an assignment fee of $3,500 and (v) so long
as no Event of Default has occurred and is continuing, require the consent of
Borrowers, which shall not be unreasonably withheld or delayed; provided that no

 

35



--------------------------------------------------------------------------------

such consent shall be required for an assignment to a Qualified Assignee. In the
case of an assignment by a Lender under this Section 13.1(b), the assignee shall
have, to the extent of such assignment, the same rights, benefits and
obligations as all other Lenders hereunder. The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitments or
assigned portion thereof from and after the date of such assignment. Each
Borrower hereby acknowledges and agrees that any assignment shall give rise to a
direct obligation of Borrowers to the assignee and that the assignee shall be
considered to be a “Lender”. In all instances, each Lender’s liability to make
Advances hereunder shall be several and not joint and shall be limited to such
Lender’s Commitment Percentage. In the event Agent or any Lender assigns or
otherwise transfers all or any part of the Obligations, Agent or any such Lender
shall so notify Borrowers and Borrowers shall, upon the request of Agent or such
Lender, execute new Notes in exchange for the Notes, if any, being assigned.
Notwithstanding the foregoing provisions of this Section 13.1(b), any Lender may
at any time pledge the Obligations held by it and such Lender’s rights under
this Agreement and the other Loan Documents to a Federal Reserve Bank, and any
lender that is an investment fund may assign the Obligations held by it and such
Lender’s rights under this Agreement and the other Loan Documents to another
investment fund managed by the same investment advisor; provided, that no such
pledge to a Federal Reserve Bank shall release such Lender from such Lender’s
obligations hereunder or under any other Loan Document.

(c) Participations. Any participation by a Lender of all or any part of its
Commitments shall be made with the understanding that all amounts payable by
Borrowers hereunder shall be determined as if that Lender had not sold such
participation, and that the holder of any such participation shall not be
entitled to require such Lender to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or Bank Expenses payable with respect to, any Loan in which
such holder participates, (ii) any extension of the scheduled amortization of
the principal amount of any Loan in which such holder participates or the final
maturity date thereof, and (iii) any release of all or substantially all of the
Collateral (other than in accordance with the terms of this Agreement, the
Collateral Documents or the other Loan Documents). Neither Borrowers nor any
other Loan Party shall have any obligation or duty to any participant. Neither
Agent nor any Lender (other than the Lender selling a participation) shall have
any duty to any participant and may continue to deal solely with the Lender
selling a participation as if no such sale had occurred.

(d) Continuing Obligations. Except as expressly provided in this Section 13.1,
no Lender shall, as between Borrowers and that Lender, or Agent and that Lender,
be relieved of any of its obligations hereunder as a result of any sale,
assignment, transfer or negotiation of, or granting of participation in, all or
any part of the Advances or other Obligations owed to such Lender.

(e) Loan Party Assistance. Each Loan Party shall assist any Lender permitted to
sell assignments or participations under this Section 13.1 as reasonably
required to enable the assigning or selling Lender to effect any such assignment
or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be requested and
the preparation of informational materials for, and the participation of
management in meetings with, potential assignees or participants. Each Loan
Party shall certify the correctness, completeness and accuracy of all
descriptions of the Loan Parties and their respective affairs contained in any
selling materials provided by it and all other information provided by it and
included in such materials.

 

36



--------------------------------------------------------------------------------

(f) Confidentiality. A Lender may furnish any information concerning Loan
Parties in the possession of such Lender from time to time to assignees and
participants (including prospective assignees and participants); provided that
such Lender shall obtain from assignees or participants confidentiality
covenants substantially equivalent to those contained in Section 13.11 below.

13.2 Indemnification.

Borrowers hereby indemnify, defend and hold Agent and Lenders and their
respective officers, employees, and agents harmless against: (a) all
obligations, demands, claims, and liabilities asserted by any other party in
connection with the transactions contemplated by the Loan Documents; and (b) all
losses, or Bank’s Expenses incurred, or paid by Agent and Lenders from,
following, or consequential to transactions among Agent, Lenders and Borrowers
(including reasonable attorneys’ fees and expenses), except to the extent any of
the foregoing are caused by Agent’s or Lenders’ gross negligence or willful
misconduct.

13.3 Attorneys’ Fees, Costs and Expenses.

In any action or proceeding between Borrowers and Agent or any Lender arising
out of the Loan Documents the prevailing party will be entitled to recover its
reasonable attorneys’ fees and other reasonable costs and expenses incurred, in
addition to any other relief to which it may be entitled.

13.4 Right of Set-Off.

Borrower hereby grants to Agent and each Lender, a lien, security interest and
right of set-off as security for all Obligations to Agent and Lenders hereunder,
whether now existing or hereafter arising upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Agent and each Lender any entity under the control of
Agent and each Lender (including an Affiliate) or in transit to any of them. At
any time after the occurrence and during the continuance of an Event of Default,
without demand or notice, Agent and each Lender may set-off the same or any part
thereof and apply the same to any liability or obligation of Borrowers and any
guarantor even though unmatured and regardless of the adequacy of any other
collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE AGENT OR
LENDERS TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWERS OR ANY
GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

13.5 Time of Essence.

Time is of the essence for the payment and performance of all Obligations in
this Agreement.

 

37



--------------------------------------------------------------------------------

13.6 Severability of Provisions.

Each provision of this Agreement is severable from every other provision in
determining the enforceability of any provision.

13.7 Amendments and Waivers.

(a) Except for actions expressly permitted to be taken by Agent, no amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, or any consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent and Borrowers, and by Requisite Lenders or all affected
Lenders, as applicable. Except as set forth in Section 13.7(c) below, all such
amendments, modifications, terminations or waivers requiring the consent of any
Lenders shall require the written consent of Requisite Lenders.

(b) No amendment, modification, termination or waiver of or consent with respect
to any provision of the Loan Agreement that waives compliance with the
conditions precedent set forth in Sections 3.1 or 3.2 to the making of any
Credit Extension shall be effective unless the same shall be in writing and
signed by Agent, Requisite Lenders and Borrowers. Notwithstanding anything
contained in this Agreement to the contrary, no waiver or consent with respect
to any Default or any Event of Default shall be effective for purposes of the
conditions precedent to the making of Credit Extensions set forth in Section 3.1
or 3.2 unless the same shall be in writing and signed by Agent, Requisite
Lenders and Borrowers.

(c) No amendment, modification, termination or waiver shall, unless in writing
and signed by Agent and each Lender directly affected thereby: (i) increase the
principal amount of any Lender’s Commitment (which action shall be deemed to
directly affect all Lenders only in the event that the sum of all Lenders’
Commitments is increased to be in excess of the maximum Committed Revolving
Line); (ii) reduce the principal of, rate of interest on or Fees payable with
respect to any Credit Extension of any affected Lender; (iii) extend any
scheduled payment date or final maturity date of the principal amount of any
Advances of any affected Lender; (iv) waive, forgive, defer, extend or postpone
any payment of interest or fees as to any affected Lender; (v) release any
Guarantor or, except as otherwise permitted herein or in the other Loan
Documents, release, or permit any Loan Party to sell or otherwise dispose of,
any Collateral with a value exceeding $500,000 in the aggregate (which action
shall be deemed to directly affect all Lenders); (vi) change the percentage of
the Commitments or of the aggregate unpaid principal amount of the Advances that
shall be required for Lenders or any of them to take any action hereunder; and
(vii) amend or waive this Section 13.7(c) or the definition of the term
“Requisite Lenders” insofar as such definition affects the substance of this
Section 13.7(c). Furthermore, no amendment, modification, termination or waiver
affecting the rights or duties of Agent under this Agreement or any other Loan
Document, including any increase in sublimits or any release of any Guarantor or
Collateral requiring a writing signed by all Lenders, shall be effective unless
in writing and signed by Agent in addition to Lenders required hereinabove to
take such action. Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given. No amendment, modification, termination or waiver shall be
required for Agent to take additional Collateral pursuant to any Loan Document.
No notice to or demand on any Borrower in any case shall

 

38



--------------------------------------------------------------------------------

entitle such Borrower or any other Borrower to any other or further notice or
demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 13.7(c)
shall be binding upon each Lender, regardless of the point in time at which such
Person first becomes a Lender under the Loan Agreement.

(d) If, in connection with any proposed amendment, modification, waiver or
termination:

(i) requiring the consent of all affected Lenders, the consent of Requisite
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
this clause (i) and in clause (ii) below being referred to as “Non Consenting
Lender”); or

(ii) requiring the consent of Requisite Lenders, the consent of Lenders holding
51% or more of the aggregate Commitments is obtained, but the consent of
Requisite Lenders is not obtained;

then, so long as Agent is not a Non Consenting Lender, at Borrowers’ request
Agent, or a Person reasonably acceptable to Agent and Borrowers, shall have the
right with Agent’s consent and in Agent’s sole discretion (but shall have no
obligation) to purchase from such Non Consenting Lenders, and such Non
Consenting Lenders agree that they shall, upon Agent’s request, sell and assign
to Agent or such Person, all of the Commitments of such Non Consenting Lenders
for an amount equal to the principal balance of all Loans held by the Non
Consenting Lenders and all accrued interest and fees with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment Agreement.

13.8 Integration.

This Agreement and the Loan Documents represent the entire agreement about this
subject matter, and supersede prior negotiations or agreements. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.

13.9 Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
are an original, and all taken together, constitute one Agreement.

13.10 Survival.

All covenants, representations and warranties made in this Agreement continue in
full force while any Obligations remain outstanding. The obligation of Borrowers
in Section 13.2 to indemnify Agent and Lenders shall survive until the statute
of limitations with respect to such claim or cause of action shall have run.

 

39



--------------------------------------------------------------------------------

13.11 Confidentiality.

In handling any confidential information, each of Agent and Lenders shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Agent’s and
Lenders’ subsidiaries or affiliates in connection with their business with
Borrowers; (b) to prospective transferees or purchasers of any interest in the
Credit Extensions (provided, however, Agent and Lenders shall obtain such
prospective transferee’s or purchaser’s agreement to the terms of this
provision); (c) as required by law, regulation, subpoena, or other order; (d) as
required in connection with any examination or audit of Agent or any Lender; and
(e) as Agent and Lenders consider appropriate in exercising remedies under this
Agreement. Confidential information does not include information that either:
(x) is in the public domain or in Agent’s or Lenders’ possession when disclosed
to it (other than information that becomes part of the public domain by reason
of Agent’s or Lenders’ breach of this Section 13.11), or becomes part of the
public domain after disclosure to Agent or Lenders; or (y) is disclosed to Agent
and Lenders by a third party, if, at the time of disclosure, Agent and Lenders
do not know that the third party is prohibited from disclosing the information.

13.2 Designation of Obligations as “Designated Senior Debt”.

Borrowers, Agent and Lenders expressly agree that the Obligations constitute
“Designated Senior Debt” for purposes of and as defined in that certain
Indenture, dated as of February 11, 2004, between Equinix and U.S. Bank National
Association, as Trustee, as amended, modified or supplemented from time to time.

13.13 USA PATRIOT Act Notice.

Agent hereby notifies Borrowers that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrowers, which information includes the name and address of
Borrowers and other information that will allow Agent to identify Borrowers in
accordance with the Act.

14. CROSS-GUARANTY

14.1 Cross-Guaranty. Each Borrower hereby agrees that such Borrower is jointly
and severally liable for, and hereby absolutely and unconditionally guarantees
to Agent and Lenders and their respective successors and assigns, the full and
prompt payment (whether at stated maturity, by acceleration or otherwise) and
performance of, all Obligations owed or hereafter owing to Agent and Lenders by
each other Borrower. Each Borrower agrees that its guaranty obligation hereunder
is a continuing guaranty of payment and performance and not of collection, that
its obligations under this Section 14 shall not be discharged until payment and
performance, in full, of the Obligations has occurred, and that its obligations
under this Section 14 shall be absolute and unconditional, irrespective of, and
unaffected by,

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

 

40



--------------------------------------------------------------------------------

(b) the absence of any action to enforce this Agreement (including this
Section 14) or any other Loan Document or the waiver or consent by Agent and
Lenders with respect to any of the provisions thereof;

(c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Agent and Lenders in respect thereof (including the release of any
such security);

(d) the insolvency of any Loan Party; or

(e) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

14.2 Waivers by Borrowers. To the extent permitted by applicable law, each
Borrower hereby waives any and all defenses and rights of discharge based upon
suretyship or impairment of collateral (including lack of attachment or
perfection with respect thereto) that it may now have or may hereafter acquire
with respect to Agent or Lenders or any of its Obligations hereunder, under any
Loan Document or under any other agreement that it may have or may hereafter
enter into with Agent or Lenders. Each Borrower expressly waives all rights it
may have now or in the future under any statute, or at common law, or at law or
in equity, or otherwise, to compel Agent or Lenders to marshal assets or to
proceed in respect of the Obligations guaranteed hereunder against any other
Loan Party, any other party or against any security for the payment and
performance of the Obligations before proceeding against, or as a condition to
proceeding against, such Borrower. It is agreed among each Borrower, Agent and
Lenders that the foregoing waivers are of the essence of the transaction
contemplated by this Agreement and the other Loan Documents and that, but for
the provisions of this Section 14 and such waivers, Agent and Lenders would
decline to enter into this Agreement.

14.3 Benefit of Guaranty. Each Borrower agrees that the provisions of this
Section 14 are for the benefit of Agent and Lenders and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Borrower and Agent or Lenders, the
obligations of such other Borrower under the Loan Documents.

14.4 Subordination of Subrogation, Etc. Notwithstanding anything to the contrary
in this Agreement or in any other Loan Document, each Borrower hereby expressly
and irrevocably subordinates to payment of the Obligations any and all rights at
law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off and any and all defenses available to a surety,
guarantor or accommodation co-obligor until the Obligations are indefeasibly
paid in full in cash. Each Borrower acknowledges and agrees that this
subordination is intended to benefit Agent and Lenders and shall not limit or
otherwise affect such Borrower’s liability hereunder or the enforceability of
this Section 14, and that Agent, Lenders and their respective successors and
assigns are intended third party beneficiaries of the waivers and agreements set
forth in this Section 14.4.

 

41



--------------------------------------------------------------------------------

14.5 Election of Remedies. If Agent or any Lender may, under applicable law,
proceed to realize its benefits under any of the Loan Documents giving Agent or
such Lender a Lien upon any Collateral, whether owned by any Borrower or by any
other Person, either by judicial foreclosure or by non-judicial sale or
enforcement, Agent or any Lender may, at its sole option, determine which of its
remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 14. If, in the exercise of any of its rights and
remedies, Agent or any Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Borrower hereby consents to such action by Agent or
such Lender and waives any claim based upon such action, even if such action by
Agent or such Lender shall result in a full or partial loss of any rights of
subrogation that each Borrower might otherwise have had but for such action by
Agent or such Lender. Any election of remedies that results in the denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. In the event Agent or any Lender shall bid at
any foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, Agent or such Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Agent or such Lender
but shall be credited against the Obligations. The amount of the successful bid
at any such sale, whether Agent, Lender or any other party is the successful
bidder, shall be conclusively deemed to be the fair market value of the
Collateral and the difference between such bid amount and the remaining balance
of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 14, notwithstanding that any present
or future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which Agent or any Lender might otherwise be
entitled but for such bidding at any such sale.

14.6 Liability Cumulative. The liability of Borrowers under this Section 14 is
in addition to and shall be cumulative with all liabilities of each Borrower to
Agent and Lenders under this Agreement and the other Loan Documents to which
such Borrower is a party or in respect of any Obligations or obligation of the
other Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

15. DEFINITIONS

15.1 Definitions.

In this Agreement:

“Accounts” are all existing and later arising accounts, contract rights, and
other obligations owed Borrower in connection with its sale or lease of goods
(including licensing software and other technology) or provision of services,
all credit insurance, guaranties, other security and all merchandise returned or
reclaimed by Borrower and Borrower’s Books relating to any of the foregoing, as
such definition may be amended from time to time according to the Code.

 

42



--------------------------------------------------------------------------------

“Adjusted LIBOR” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded upward
to the nearest 1/16th of one percent (0.0625%)) equal to LIBOR for such Interest
Period divided by one (1) minus the Reserve Requirement for such Interest
Period.

“Advance” or “Advances” is a loan advance (or advances) under the Committed
Revolving Line.

“Affiliate” of any Person is (a) any Person that owns or controls directly or
indirectly such Person, (b) any Person that controls or is controlled by or is
under common control with such Person, and (c) each of such Person’s senior
executive officers or directors, (d) for any Person that is a limited liability
company, such Person’s managers and members, and (e) for any Person that is a
partnership, such Person’s general partner.

“Agent” is Silicon Valley Bank, in its capacity as administrative agent for
Lenders.

“Applicable Margin” means the per annum interest rate from time to time in
effect and payable in addition to the Prime Rate or LIBOR Rate applicable to the
Advances, as determined by reference to the table in Section 2.4(a) of the
Agreement.

 

“Approved Subordinated Debt” has the meaning set forth in Schedule 6.7 hereto.

“Bank Expenses” are all audit fees and expenses and costs or expenses of Agent
and Lenders (including reasonable attorneys’ fees and expenses) for preparing,
negotiating, administering, defending and enforcing the Loan Documents
(including appeals or Insolvency Proceedings).

“Bank Products” means cash management services, foreign exchange contracts or
similar products, including without limitation, merchant services, direct
deposit of payroll, business credit cards, check cashing services, and clearing
house and automated funds transfer services, to the extent provided by any
Lender.

“Borrower’s Books” are all Borrowers’ books and records including ledgers,
records regarding Borrowers’ assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or discs or any
equipment containing the information.

“Business Day” is any day that is not a Saturday, Sunday or a day on which SVB
is closed.

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States government or its agencies or
any state or municipality maturing within one (1) year from its acquisition,
(b) commercial paper maturing no more than one (1) year after its acquisition
and having an A-1/P-1 or better rating from either Standard & Poor’s Rating
Services or Moody’s Investors Service, Inc., (c) Bank’s certificates of deposit
issued by any Lender maturing no more than one (1) year after issue,
(d) floating rate securities with a rating of Aaa/AAA, (e) corporate bonds or
notes with a credit rating of Aa/AA, (f) shares in money market funds, and
(g) any other investments administered through a Lender or its Affiliates.

 

43



--------------------------------------------------------------------------------

“Change in Control” is a transaction in which (a) any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934, as amended (the “Act”)), other than STT or its Affiliates, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of greater than 35% of the shares of all classes of stock then
outstanding of a Person ordinarily entitled to vote in the election of the
directors of such Person; or (b) STT, considered together with its Affiliates,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Act),
directly or indirectly, of greater than 50% of the shares of all classes of
stock then outstanding of a Person ordinarily entitled to vote in the election
of the directors of such Person.

“Code” is the Uniform Commercial Code as adopted in California as amended and in
effect from time to time.

“Collateral” is the property described on Exhibit D attached hereto.

“Collateral Information Certificates” are the Collateral Information
Certificates delivered by Borrowers to Lenders on or before the Effective Date.

“Committed Revolving Line” is an aggregate principal amount of $75,000,000, or
subject to the terms of Section 3.8, $100,000,000.

“Commitment” means, as to each Lender, its obligation to make Advances to the
Borrower in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite its name on Schedule 1 hereto, as such
amount may be adjusted from time to time in accordance with this Agreement, and
“Commitment Percentage” means, as to any Lender, an amount expressed as a
percentage, equal to such Lender’s Commitment divided by the Committed Revolving
Line.

“Commodity Account” has the meaning ascribed to it in the Code.

“Consent Letter” means that certain letter agreement dated December 21, 2005
between SVB and Equinix relating to and describing certain transactions between
Equinix and certain of its Subsidiaries, on the one hand, and iStar Financial
Inc. and certain of its Affiliates, on the other hand.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
the guarantee or other support arrangement.

 

44



--------------------------------------------------------------------------------

“Continuation Date” means any date on which Borrowers elect to continue a LIBOR
Advance into another Interest Period.

“Control Agreement” means, collectively, any control agreement entered into
among Borrowers, Agent and the depositary bank, securities intermediary, or
commodity intermediary at which a Borrower maintains a Deposit Account,
Securities Account, or a Commodity Account, pursuant to which Agent obtains
control (within the meaning of the applicable provision of the Code) over such
Deposit Account, Securities Account, or Commodity Account.

“Conversion Date” means any date on which Borrowers elect to convert a Prime
Rate Advance to a LIBOR Advance or a LIBOR Advance to a Prime Rate Advance.

“Copyright” means any of the following now owned or hereafter acquired or
created (as a work for hire for the benefit of Borrowers) by Borrowers or in
which any Borrower now holds or hereafter acquires or receives any right or
interest, in whole or in part: (a) any copyright, whether registered or
unregistered, held pursuant to the laws of the United States or of any other
country or foreign jurisdiction, (b) registration, application or recording in
the United States Copyright Office or in any similar office or agency of the
United States or any other country or foreign jurisdiction, (c) any
continuation, renewal or extension thereof, and (d) any registration to be
issued in any pending application, and shall include any right or interest in
and to work protectable by any of the foregoing which are presently or in the
future owned, created or authorized (as a work for hire for the benefit of
Borrowers) or acquired by any Borrower, in whole or in part.

“Credit Extension” is each Advance, Letter of Credit, or any other extension of
credit by any Lender for Borrower’s benefit.

“Default” means an event, condition, or act which with notice or the passage of
time, or both, would constitute an Event of Default.

“Deposit Accounts” means all present and future “deposit accounts” as defined in
the Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation all general and special bank
accounts, demand accounts, checking accounts, savings accounts and certificates
of deposit, whether maintained with Agent, any Lender or other institutions.

“Designated Deposit Account” means that certain deposit account maintained with
SVB in the name of Equinix, account number [*].

“Domestic Accounts” means Accounts for which the account debtor has its
principal place of business in the United States.

 

--------------------------------------------------------------------------------

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

45



--------------------------------------------------------------------------------

“Domestic Collateral Account” is any Deposit Account, Securities Account or
Commodity Account established by Borrowers at or with any bank or financial
institution located in the United States.

“Domestic Subsidiary” means any direct or indirect Subsidiary of a Borrower or
Guarantor which is organized under the laws of the United States or any State
thereof.

“EBITDA” means Borrowers’ consolidated profit or loss from operations plus
depreciation, amortization, accretion, stock-based compensation expense,
non-cash restructuring charges, and such other cash restructuring charges as
agreed by Agent in writing.

“Effective Amount” means with respect to any Advances on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowing and
prepayments or repayments thereof occurring on such date.

“Effective Date” means the date that Agent signs this Agreement as indicated on
the signature page hereof.

“Equinix” has the meaning set forth in the introductory paragraph to this
Agreement.

“Equipment” is all present and future machinery, equipment, tenant improvements,
furniture, fixtures, vehicles, tools, parts and attachments in which any
Borrower has any interest.

“Facility” means any Internet Business Exchange™ (IBX) center owned or leased
and under construction or operated by the Borrowers or any of their Subsidiaries
together with any accessions, additions, parts, replacements, fixtures,
improvements and attachments thereto, and equipment associated therewith, and
the proceeds thereof.

“Facility Fee Percentage” means the percentage set forth in the table below, for
each period during which the corresponding Senior Leverage Ratio is in effect:

 

If Borrowers’ Senior Leverage Ratio is:

  

The Facility Fee Percentage per annum is:

less than or equal to 1.0x    0.20% greater than 1.0x but less than or equal to
2.5x    0.30% greater than 2.5x    0.35%

Any increase or decrease in the Facility Fee Percentage resulting from a change
in the Senior Leverage Ratio, as evidenced by the most recently-delivered
Compliance Certificate, shall be effective; provided, however, that if Borrowers
fail to deliver a Compliance Certificate when due in accordance with
Section 6.2(b), then the Facility Fee Percentage shall be 0.35% per annum
effective retroactively to the first day of the fiscal quarter in which such
Compliance Certificate is required to be delivered and until such time that
Borrowers shall deliver a Compliance Certificate evidencing that its Senior
Leverage Ratio at the end of the immediately

 

46



--------------------------------------------------------------------------------

preceding fiscal quarter was less than or equal to 2.5x (in which case the
Facility Fee Percentage shall automatically adjust to the percentage
corresponding to such Senior Leverage Ratio). The Facility Fee Percentage in
effect from the Effective Date until Borrowers deliver the next Compliance
Certificate required by the Original Loan Agreement or this Agreement thereafter
shall be .30% per annum, whereupon any increase or decrease in the Facility Fee
Percentage shall be computed in accordance with the immediately preceding
sentence. In the event the Senior Leverage Ratio reported in any Compliance
Certificate is later determined to have been inaccurate, the Facility Fee
Percentage shall be adjusted retroactively to the date of delivery of such
inaccurate Compliance Certificate to the percentage corresponding to the correct
Senior Leverage Ratio for that date, and such adjusted Facility Fee Percentage
shall be applicable for the same period as that determined based on the original
inaccurate Senior Leverage Ratio.

“Fee Letter” has the meaning given it in Section 2.7(c).

“Filing Collateral” means any Collateral in which a security interest may be
perfected by the filing of a financing statement in the appropriate jurisdiction
under the Code.

“Foreign Assets” means (a) any tangible assets not located within the United
States; (b) Accounts that are not Domestic Accounts; (c) any Deposit Account,
Securities Account, Commodity Account or Letter of Credit Right if the
jurisdiction (as determined pursuant to Section 9304, 9305 or 9306, as
applicable, of the Code) of the related depositary bank, securities
intermediary, commodity intermediary or issuer is outside the United States;
(d) any equity securities issued by a Subsidiary of a Borrower or Guarantor that
is not a Domestic Subsidiary; and (e) any “instrument” (as defined in the Code)
if the payor thereof does not have its principal place of business in the United
States.

“Funding Date” is the date on which an Advance is made to or on account of
Borrowers.

“GAAP” is generally accepted accounting principles in effect under the laws of
the United States of America from time to time.

“GE” means General Electric Capital Corporation.

“General Intangibles” has the meaning ascribed to it in the Code.

“Governmental Authority” means (a) any foreign, federal, state, county, or
municipal government, or political subdivision thereof, (b) any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality or public body, (c) any court or administrative tribunal or
(d) with respect to any Person, any arbitration tribunal or other
non-governmental authority to whose jurisdiction that Person has consented.

“Guarantor” means any Person executing and delivering a guaranty agreement after
the Effective Date with respect to the Obligations of Borrowers in favor of
Agent and Lenders.

“Identified iStar Transactions” means the “Transactions”, as that term is
defined in the Consent Letter.

 

47



--------------------------------------------------------------------------------

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and
(d) Contingent Obligations.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means any intellectual property, in any medium, of any
kind or nature whatsoever, now or hereafter owned or acquired or received by
Borrowers or in which any Borrower now holds or hereafter acquires or receives
any right or interest, and shall include, in any event, any Copyright,
Trademark, Patent, trade secret, customer list, Internet domain name (including
any right related to the registration thereof), proprietary or confidential
information, Mask Works, source, object or other programming code, invention
(whether or not patented or patentable), technical information, procedure,
design, knowledge, know-how, software, data base, data, skill, expertise,
recipe, experience, process, model, drawing, material or record, all claims for
damages by way of past, present and future infringement of any of the rights
included above and all licenses or other rights to use any property or rights of
a type described above.

“Interest Payment Date” means, with respect to any LIBOR Advance, the last day
of each Interest Period applicable to such LIBOR Advance and the 90th day
following such Advance, if sooner, and, with respect to Prime Rate Advances, the
last day of each fiscal quarter, and each date a Prime Rate Advance is converted
into a LIBOR Advance to the extent of the amount converted to a LIBOR Advance.

“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is thirty (30), sixty (60), ninety (90), or one hundred eighty
(180) days thereafter, in each case as Borrowers may elect in the applicable
Notice of Borrowing or Notice of Conversion/Continuation; provided, however,
that (a) no Interest Period with respect to any LIBOR Advance shall end later
than the Revolving Maturity Date, (b) the last day of an Interest Period shall
be determined in accordance with the practices of the LIBOR interbank market as
from time to time in effect, (c) if any Interest Period would otherwise end on a
day that is not a Business Day, that Interest Period shall be extended to the
following Business Day, and (d) interest shall accrue from and include the first
Business Day of an Interest Period but exclude the last Business Day of such
Interest Period.

“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.

 

48



--------------------------------------------------------------------------------

“Inventory” is present and future inventory in which any Borrower has any
interest, including merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products intended for sale or
lease or to be furnished under a contract of service, of every kind and
description now or later owned by or in the custody or possession, actual or
constructive, of Borrowers, including inventory temporarily out of its custody
or possession or in transit and including returns on any accounts or other
proceeds (including insurance proceeds) from the sale or disposition of any of
the foregoing and any documents of title.

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

“Investment Property” has the meaning ascribed to it in the Code.

“Leasehold Deed of Trust” means a Leasehold Deed of Trust or Mortgage, Security
Agreement, Assignment of Rents and Leases and Fixture Filing with respect to a
Real Property Lease listed on Exhibit D hereto.

“Lenders” means SVB and GE, and any other lender becoming a party to this
Agreement.

“Letter of Credit” has the meaning ascribed to it in Section 2.1.2.

“Letter of Credit Rights” has the meaning ascribed to it in the Code.

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Agent to be the per
annum rate of interest at which deposits in United States Dollars are offered to
Agent in the London interbank market in which Agent customarily participates at
11:00 a.m. (local time in such interbank market) two (2) Business Days prior to
the first day of such Interest Period for a period approximately equal to such
Interest Period and in an amount approximately equal to the amount of such
Advance.

“LIBOR Advance” means an Advance that bears interest based on Adjusted LIBOR.

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

“Loan Documents” are, collectively, this Agreement, the Collateral Information
Certificates, any note executed by Borrowers, any guaranty, the Leasehold Deeds
of Trust and any other present or future agreement between Borrowers and/or for
the benefit of Agent and Lenders in connection with this Agreement, all as
amended, extended or restated.

“Loan Parties” means each Person that hereafter executes a signature page to
this Agreement and thereby becomes a Borrower hereunder, with the consent of
Agent and Lenders.

“Mask Works” are all mask works or similar rights available for the protection
of semiconductor chips, now owned or later acquired.

 

49



--------------------------------------------------------------------------------

“Material Adverse Change” is: (a) an impairment in the perfection or priority of
Agent’s security interest in a material portion of the Collateral or in the
value of such Collateral; or (b) a material adverse change in the business,
operations, or financial condition of Borrowers taken as a whole, which results
in a material impairment of the prospect of repayment of any portion of the
Obligations.

“Non-Performing Facility” means, as of any date of determination, a Facility
with negative operating cash flow during the period consisting of the two
immediately preceding quarters.

“Notice of Borrowing” means a notice given by Borrowers to Agent in accordance
with Section 3.2(a), substantially in the form of Exhibit A, with appropriate
insertions.

“Notice of Conversion/Continuation” means a notice given by Borrowers to Agent
in accordance with Section 3.4, substantially in the form of Exhibit B, with
appropriate insertions.

“Obligations” are (a) debts, principal, interest, Bank Expenses, and other
amounts Borrowers owe to Agent or any Lender now or later, arising under or in
connection with the Loan Documents, including Letters of Credit, if any, and
including interest accruing after Insolvency Proceedings begin and (b) Bank
Products.

“Operating Documents” shall mean, for any Person, such Person’s formation
documents, as currently filed with the Secretary of State of such Person’s state
of formation, and, (a) if such Person is a corporation, its bylaws in current
form, (b) if such Person is a limited liability company, its limited liability
company agreement (or similar agreement), each of the foregoing with all current
modifications and amendments thereto.

“Original Loan Agreement” has the meaning set forth in the introductory
paragraph to this Agreement.

“Other Property” means (a) the following as defined in the Code in effect on the
date hereof with such additions to such term as may hereafter be made, and all
rights relating thereto: all present and future “commercial tort claims”,
“documents”, “instruments”, “promissory notes”, “chattel paper”, “letters of
credit”, “letter-of-credit rights”, “fixtures”, “farm products” and “money”; and
(b) all other goods and personal property of every kind, tangible and
intangible, whether or not governed by the Code, but shall not include
Intellectual Property.

“Patent” means any of the following now hereafter owned or acquired or received
by Borrowers or in which any Borrower now holds or hereafter acquires or
receives any right or interest: (a) letters patent and right corresponding
thereto, of the United States or any other country or other foreign
jurisdiction, any registration and recording thereof, and any application for
letters patent, and rights corresponding thereto, of the United States or any
other country or other foreign jurisdiction, including, without limitation,
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or other foreign jurisdiction; (b) any
reissue, continuation, continuation-in-part or extension thereof; (c) any petty
patent, divisional, and patent of addition; and (d) any patent to issue in any
such application.

 

50



--------------------------------------------------------------------------------

“Permitted Distributions” means:

(a) purchases of capital stock from former employees, consultants and directors
pursuant to repurchase agreements or other similar agreements;

(b) distributions or dividends consisting solely of a Borrower’s capital stock;

(c) purchases for value of any rights distributed in connection with any
stockholder rights plan;

(d) payments of dividends or distributions made by any Subsidiary of a Borrower
to a Borrower or another Subsidiary of Borrowers;

(e) mandatory dividends provided for under any Borrower’s Certificate of
Incorporation as in existence as of the Effective Date;

(f) exchanges of equity securities of a Borrower for other equity securities of
Borrower that do not provide for any mandatory dividend or redemption prior to
the Revolving Maturity Date; and

(g) other distributions, dividends or purchases of Borrowers’ capital stock in
cash, provided that the aggregate amount of such distributions, dividends, or
purchases made pursuant to this clause (g) not exceeding 25% of Borrowers’
assets.

“Permitted Indebtedness” is:

(a) Borrowers’ indebtedness to Lenders under this Agreement or the other Loan
Documents;

(b) Indebtedness existing on the Effective Date and shown on the Collateral
Information Certificate;

(c) Subordinated Debt;

(d) Indebtedness to trade creditors incurred in the ordinary course of business;

(e) capital leases with respect to Property;

(f) purchase money Indebtedness secured by Permitted Liens not exceeding
$10,000,000;

(g) Indebtedness secured by Permitted Liens;

(h) Indebtedness under any performance, surety, statutory or appeal bonds or
similar obligations incurred in the ordinary course of business

(i) (i) Indebtedness of any Borrower to any of its Subsidiaries to the extent it
is Subordinated Debt; (ii) Indebtedness of any Subsidiary of a Borrower to
another Subsidiary of a Borrower; and (iii) Indebtedness of any Subsidiary to a
Borrower to the extent permitted under clause (h) of the definition of Permitted
Investments;

 

51



--------------------------------------------------------------------------------

(j) guaranty obligations of Borrowers or any Subsidiary in respect of Permitted
Indebtedness of any wholly-owned Subsidiary of such Person;

(k) Indebtedness of any Persons acquired in connection with any merger or
acquisition transaction permitted under this Agreement;

(l) Indebtedness incurred in connection with Rate Contracts;

(m) obligations resulting from the assumption of a real property lease or
sublease to the extent such obligation is treated as a capital lease obligation
for accounting purposes only;

(n) Indebtedness secured by Property if the Lien securing such Indebtedness is
confined to such Property and either (i) such Indebtedness is non-recourse to
Borrowers and their Subsidiaries or (ii) such Indebtedness does not exceed
$30,000,000 in the aggregate outstanding at any one time and the holder of such
Indebtedness has entered into an agreement in form and substance reasonably
satisfactory to Agent providing that, to the extent of any deficiency existing
after such holder has applied to the outstanding Indebtedness the proceeds of
any collateral securing such Indebtedness, any recourse of such holder against
the obligor of such Indebtedness shall be subordinate to the Obligations on
terms acceptable to Agent;

(o) Permitted Sale-Leaseback Transactions;

(p) other Indebtedness not otherwise permitted by Section 7.5 not exceeding
$1,000,000 in the aggregate outstanding at any time;

(q) any Approved Subordinated Debt;

(r) Indebtedness arising in connection with the identified iStar Transactions
(to the extent, if any, that such Indebtedness does not otherwise constitute
“Permitted Indebtedness”);

(s) Indebtedness consisting of obligations to any Lender in respect of Bank
Products; and

(t) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (k), (n), (o), (q) and (r) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrowers or any
Subsidiary, as the case may be.

“Permitted Investments” are:

(a) Investments shown on the Collateral Information Certificate and existing on
the Effective Date;

 

52



--------------------------------------------------------------------------------

(b) Cash Equivalents;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrowers’ business;

(d) Investments accepted in connection with Transfers permitted by Section 7.1;

(e) Investments consisting of extensions of credit to any Borrower’s or its
Subsidiaries’ customers in the nature of accounts receivable, prepaid royalties
or notes receivable arising from the sale or lease of goods, provision of
services or licensing activities of such Borrower;

(f) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of any Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by such Borrower’s Board of Directors;

(g) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(h) (i) Investments of Subsidiaries of Borrowers in or to Borrowers;
(ii) Investments of Subsidiaries of Borrowers in or to other Subsidiaries of
Borrowers; and (iii) Investments of Borrowers in or to Subsidiaries in an amount
not to exceed in the aggregate $1,000,000 in any month and $12,000,000 in any
fiscal year so long as no Event of Default exists or would result therefrom;

(i) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of Borrowers in any Subsidiary;

(j) Investments resulting from transactions not prohibited by Section 7.4 or
Investments acquired in connection with such transactions;

(k) Investments consisting of joint ventures entered into by Borrowers or any
Subsidiary not exceeding $1,000,000 in the aggregate;

(l) deposits, prepayment and other credits to suppliers made in the ordinary
course of business not in excess of $100,000; and

(m) Investments permitted by the investment policy adopted by Equinix’s Board of
Directors, a true and correct copy of which has been provided to Agent.

 

53



--------------------------------------------------------------------------------

“Permitted Liens” are:

(a) Liens existing on the Effective Date and shown on the Collateral Information
Certificate or arising under this Agreement or other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrowers
maintain adequate reserves on their Books, if they have no priority over any of
Agent’s security interests;

(c) Liens (including with respect to capital leases) on Property, if the Lien is
confined to such Property and the Indebtedness secured thereby is Permitted
Indebtedness;

(d) Liens to secure existing Indebtedness of any Persons acquired in connection
with any merger or acquisition transaction permitted under this Agreement;

(e) licenses or sublicenses granted in the ordinary course of Borrowers’
business and any interest or title of a licensor or under any license or
sublicense, if the licenses and sublicenses permit granting Agent a security
interest;

(f) Liens incurred in the extension, renewal or refinancing of the Indebtedness
secured by Liens described in (a) through (d), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(g) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.3 or 8.6;

(h) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceeding if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(i) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

(j) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), contracts for the purchase of property, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case, incurred in the ordinary course of business and not
representing an obligation for borrowed money;

(k) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;

(l) statutory, common law or contractual Liens of depository institutions or
institutions holding securities accounts (including rights of set-off) provided
they are subordinate to Agent’s Liens pursuant to the terms of a control
agreement;

 

54



--------------------------------------------------------------------------------

(m) Liens in favor of customs or revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(n) Liens on insurance proceeds in favor of insurance companies granted solely
to secure financed insurance premiums;

(o) purported Liens evidenced by the precautionary filing of UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(p) Liens arising in connection with the Identified iStar Transactions (to the
extent, if any, that such Liens do not otherwise constitute “Permitted Liens”);
and

(q) Liens on escrowed cash representing a portion of the proceeds of permitted
sales of assets by Borrowers or any Subsidiary established to satisfy contingent
post-closing obligations that it owes (including earn-outs, indemnities and
working capital adjustments).

“Permitted Sale-Leaseback Transaction” means any transaction whereby Borrowers
or a Subsidiary of a Borrower transfers its interest in any Property and
immediately leases back from such Person such Property.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company association, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prime Rate” is SVB’s most recently announced “prime rate,” even if it is not
the lowest rate offered by SVB.

“Prime Rate Advance” means an Advance that bears interest based on the Prime
Rate.

“Pro Rata Share” means the ratio of the aggregate outstanding principal amount
of each Lender’s Advances to Borrowers under this Agreement to the aggregate
outstanding principal amount of all Advances to Borrowers under this Agreement.

“Property” means Borrowers’ or any of their Subsidiaries’ real property,
together with any accessions, additions, parts, replacements, fixtures,
improvements and attachments thereto, and equipment associated therewith, and
the proceeds thereof (including, without limitation, any Facilities).

“Qualified Assignee” means (a) any Lender, any Affiliate of any Lender, and
(b) any commercial bank or other entity which is an “accredited investor” (as
defined in Regulation D of the Securities Act of 1933, as amended) which extends
credit or buys loans as one of its businesses, including insurance companies and
commercial finance companies.

“Quick Ratio” means the sum of Borrowers’ and their consolidated Subsidiaries’
domestic, unrestricted cash, cash equivalents, short term investments, net
accounts receivable and 80% of long term investments divided by Borrowers’ and
their consolidated Subsidiaries’

 

55



--------------------------------------------------------------------------------

current liabilities (computed in accordance with GAAP). For purposes of
calculating current liabilities hereunder, amounts outstanding under the
Committed Revolving Line shall be considered long term liabilities at all times
that the Revolving Maturity Date is greater than one year from the date of
determination.

“Rate Contract” means swap agreements (as that term is defined in Section 101 of
the Federal Bankruptcy Reform Act of 1978, as amended) and any other agreements
or arrangements designed to provide protection against fluctuations in interest
or currency exchange rates.

“Real Property Leases” has the meaning set forth in Exhibit D hereto.

“Regulatory Change” means, with respect to any Lender, any change on or after
the date of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including any Lender, of or under any United States federal or state, or
any foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule, regulation, guideline or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its Property or to which the Person or any of its Property is subject.

“Requisite Lenders” means Lenders having (a) more than 66 2/3% of the
Commitments of all Lenders, or (b) if the Commitments have been terminated, more
than 66 2/3% of the aggregate outstanding amount of the Advances, but in any
event, if there are not more than two Lenders, “Requisite Lenders” means both of
them.

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by any Lender by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which Adjusted
LIBOR is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, Chief Accounting Officer, Controller, Vice President-Finance,
or Treasurer of a Borrower.

“Revolving Maturity Date” is September 15, 2008.

“STT” means iSTT Investments Pte Ltd, a corporation organized under the laws of
the Republic of Singapore.

 

56



--------------------------------------------------------------------------------

“Securities Account” has the meaning ascribed to it in the Code.

“Senior Leverage Ratio” has the meaning ascribed to it in Section 6.7(c).

“Subordinated Debt” is debt incurred by Borrowers subordinated to Borrowers’
debt to Lenders (pursuant to a subordination agreement entered into among
Lenders, Borrowers and the subordinated creditor), on terms reasonably
acceptable to Requisite Lenders.

“Subsidiary” is any Person, corporation, partnership, limited liability company,
joint venture, or any other business entity of which more than fifty percent
(50%) of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by the Person or one or more Affiliates of the Person.

“Sublimit Utilization Amount” means the amount of all outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit).

“Trademark” means any of the following now or hereafter owned or acquired or
received by any Borrower or in which any Borrower now holds or hereafter
acquires or receives any right or interest: (a) any trademark, trade name,
corporate name, business name, trade style, service mark, logo, other source or
business identifier, print or label on which any of the foregoing have appeared
or appear, design or other general intangibles of like nature, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and any
applications in connection therewith, including registration, recording and
application in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
other foreign jurisdiction and (b) any reissue, extension or renewal of any of
the foregoing.

“Total Funded Debt” means the sum of Total Senior Funded Debt and the principal
amount of outstanding convertible subordinated debentures or notes issued by
Borrowers.

“Total Senior Funded Debt” means all funded debt plus capitalized leases plus
“synthetic” or other off-balance sheet lease obligations (unless in each case
cash collateralized, and then only to the extent such obligations exceed the
cash collateral), but shall exclude the principal amount of outstanding
convertible subordinated debentures or notes issued by Borrowers.

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWERS   EQUINIX, INC.     By:  

/s/ Keith D. Taylor

    Name:   Keith D. Taylor     Title:   Chief Financial Officer     EQUINIX
OPERATING CO., INC.     By:  

/s/ Keith D. Taylor

    Name:   Keith D. Taylor     Title:   Chief Financial Officer   AGENT  
SILICON VALLEY BANK     By:  

/s/ Nick Tsiagkas

    Name:   Nick Tsiagkas     Title:   Relationship Manager     Effective
Date: August 10, 2006   LENDERS   SILICON VALLEY BANK     By:  

/s/ Nick Tsiagkas

    Name:   Nick Tsiagkas     Title:   Relationship Manager     GENERAL ELECTRIC
CAPITAL CORPORATION     By:  

/s/ Ali Imran Mirza

    Name:   Ali Imran Mirza     Title:   Duly Authorized Signatory  

 

58